--------------------------------------------------------------------------------

AMENDED AND RESTATED AGREEMENT AND PLAN OF MERGER

     THIS AMENDED AND RESTATED AGREEMENT AND PLAN OF MERGER (the “Agreement”) is
entered into on the 9th day of February, 2007 by WORLDBID CORPORATION, a Nevada
corporation (“Worldbid”), ROYALITE ACQUISITION CORP., a Nevada corporation
(“Worldbid Sub”) and ROYALITE PETROLEUM CORP., a Nevada corporation
(“Royalite”).

PRELIMINARY STATEMENTS

A. The Boards of Directors of Worldbid and Royalite deem it desirable and in the
best interests of their respective shareholders that Royalite be merged with and
into Worldbid Sub, with Worldbid Sub continuing as the surviving corporation
(the “Merger”) on the terms and conditions of this Agreement.

B. The Boards of Directors of Worldbid, Worldbid Sub and Royalite have approved
and adopted this Agreement.

C. Worldbid Sub is a wholly-owned subsidiary of Worldbid.

D. It is the intention of Worldbid, Worldbid Sub and Royalite that this
Agreement replace and supersede the Agreement and Plan of Merger entered into on
August 23, 2006 by Worldbid and Royalite.

In consideration of the mutual benefits to be derived from the Merger and the
respective representations, warranties, covenants and agreements contained in
this Agreement, the parties agree as follows:

STATEMENT OF TERMS

SECTION 1
THE MERGER

     1.1 The Merger. At the Effective Time (as defined in Section 1.3 below),
Royalite will be merged with and into Worldbid Sub in accordance with this
Agreement, the Articles of Merger substantially in the form attached as Schedule
1.1A attached to this Agreement (the “Articles of Merger”), and the applicable
provisions of Chapter 92A of the Nevada Revised Statutes (the “Nevada Law”).
Following the Merger, Worldbid Sub will continue as the surviving corporation
(the “Surviving Corporation”) and the separate existence of Royalite will cease,
except insofar as it may be continued by the Nevada Law.

     1.2 Closing. As soon as practicable following the satisfaction or waiver of
the conditions set forth in Section 5 of this Agreement, and provided that this
Agreement has not been terminated pursuant to Section 7, the parties to this
Agreement will hold a closing (the “Closing”) for the purpose of confirming the
consummation of the Merger at a time and date mutually agreed upon by the
parties. Unless otherwise agreed by the parties, the Closing will be held at the
offices of Royalite Petroleum Corp., 2215 Lucerne Circle, Henderson, NV 89014.
The date on which the Closing actually occurs is referred to as the “Closing
Date.” At the Closing, the parties will execute and exchange all documents,
certificates and instruments contemplated by this Agreement. The parties agree
to use commercially reasonable efforts and all due diligence to cause the
Closing to be consummated on or before February 28, 2007 unless such date is
extended by the mutual agreement of the parties.

     1.3 Effective Time of the Merger. The Merger will be effective at the time
(the “Effective Time”) of the filing of the Articles of Merger with the
Secretary of State of the State of Nevada, which certificate is to be filed as
soon as practicable on or after the Closing Date.

     1.4 Effect of the Merger. The Merger will have the effects set forth in
Section 92A.250 of the Nevada Law. Without limiting the generality of the
foregoing, and subject thereto, at the Effective Time all the property, rights,
privileges, powers and franchises of Worldbid Sub and Royalite will vest in the
Surviving Corporation without further act or deed, and all debts, liabilities
and duties of Worldbid Sub and Royalite will become the debts, liabilities and
duties of the Surviving Corporation.

1 of 22

--------------------------------------------------------------------------------

     1.5 Articles of Incorporation; Bylaws.

          (a) The Articles of Incorporation of Worldbid Sub as in effect
immediately prior to the Effective Time will continue unchanged, except to the
extent amended by the Articles of Merger, and will be the Articles of
Incorporation of the Surviving Corporation until thereafter amended in
accordance with the terms thereof and in accordance with applicable law.

          (b) At the Effective Time, the bylaws of Worldbid Sub, as in effect
immediately prior to the Effective Time, will be the bylaws of the Surviving
Corporation until thereafter amended in accordance with the terms thereof and in
accordance with applicable law.

     1.6 Directors and Officers. The directors and officers of Worldbid after
the Effective Time will be the following persons:

Name Position Michael L. Cass Director, President and Chief Executive Officer
Logan B. Anderson
Director, Vice President of Finance, Chief Financial Officer and
Secretary William Charles Tao Director

     1.7 Taking of Necessary Action. If after the Effective Time any further
action is necessary to carry out the purposes of this Agreement or to vest
Surviving Corporation with full title to all assets, rights, approvals,
immunities and franchises of either Worldbid Sub or Royalite, the officers and
directors of Worldbid, Worldbid Sub, Royalite and Surviving Corporation will
take all such necessary action.

SECTION 2
PAYMENT OF MERGER CONSIDERATION

     2.1 Merger Consideration.

          (a) Conversion of Royalite Common Stock. Each share of Royalite common
stock, par value $0.001 per share (the “Royalite Common Stock”) issued and
outstanding immediately prior to the Effective Time (other than Dissenting
Shares, as defined in Section 2.3) will, by virtue of the Merger and without any
action on the part of the holder thereof, be converted into one (1) share of
Worldbid Common Stock, par value $0.001 (as defined in Section 4.3(a)) (the
“Worldbid Merger Shares”). All certificates representing the Worldbid Merger
Shares issued on effectiveness of the Merger will be endorsed with the following
legends pursuant to the Securities Act of 1933 (the “Securities Act”) in order
to reflect the fact that the Worldbid Merger Shares will be issued to the
shareholders of Royalite (the “Royalite Stockholders”) pursuant to exemptions or
safe harbors from the registration requirements of the Securities Act:

                 (i) For Royalite Stockholders who are US persons as defined in
Rule 902 of Regulation S promulgated under the Securities Act (“US Persons”):

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE "ACT"), AND HAVE BEEN ISSUED IN RELIANCE UPON AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY REGULATION D
PROMULGATEDUNDER THE ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR
RESOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
UNDER THE ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE
ACT.”

 

                (ii) For Royalite Stockholders who are not US Persons:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE "ACT"), AND HAVE BEEN ISSUED IN RELIANCE

 

2 of 22

--------------------------------------------------------------------------------


 

UPON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY
REGULATION S PROMULGATED UNDER THE ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR
SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE PROVISIONS
OF REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE ACT, OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT. HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE ACT.”

 

          (b) Conversion of Worldbid Sub Stock. Each share of Worldbid Sub Stock
(as defined in Section 4.3(b)) issued and outstanding immediately prior to the
Effective Time will, by virtue of the Merger and without any action on the part
of the holder thereof, be converted into one share of Surviving Corporation
common stock (the “Surviving Corporation Common Stock”). The shares of common
stock required for such purpose will be drawn from authorized but unissued
shares of Suriving Corporation Common Stock.

     2.2 Stock Certificate Conversion Procedure. After the Effective Time, each
holder of Royalite Common Stock will be entitled to exchange his, her, or its
certificate representing the Royalite Common Stock (a “Royalite Stock
Certificate”) for a certificate representing the number of Worldbid Merger
Shares into which the number of shares of Royalite Common Stock previously
represented by such certificate surrendered have been converted pursuant to
Section 2.1(a) of this Agreement. Each shareholder of Royalite Common Stock may
exchange his, her or its Royalite Stock Certificate by delivering it to Worldbid
duly endorsed in blank (or accompanied by duly executed stock powers duly
endorsed in blank), in each case in proper form for transfer, with signatures
guaranteed, and, if applicable, with all stock transfer and any other required
documentary stamps affixed thereto and with appropriate instructions to allow
the transfer agent to issue certificates for the Worldbid Merger Shares to such
shareholder, together with: (i) a Certificate of Non-U.S. Shareholder (if such
shareholder is not a US Person), a copy of which is attached hereto as
Disclosure Schedule 2.2A, or (ii) a Certificate of U.S. Shareholder (if such
shareholder is a US Person), a copy of which is attached hereto as Disclosure
Schedule 2.2B. Until surrendered as contemplated by this Section 2.2, each
Royalite Stock Certificate will be deemed at any time after the Effective Time
to represent only the right to receive Worldbid Common Stock certificates
representing the number of whole Worldbid Merger Shares into which the shares of
Royalite Common Stock formerly represented by such certificate have been
converted. Upon receipt of such duly endorsed Royalite Stock Certificates,
Worldbid will cause the issuance of the number of Worldbid Merger Shares as
converted pursuant to Section 2.1(a) of this Agreement.

     2.3 Appraisal Rights. Notwithstanding any provision of this Agreement to
the contrary, shares of Royalite Common Stock (“Dissenting Shares”) that are
issued and outstanding immediately prior to the Effective Time and held by
Royalite Stockholders who did not vote in favor of the Merger and who comply
with all of the relevant provisions of the Nevada Law (the “Royalite Dissenting
Stockholders”) will not be converted into or be exchangeable for the right to
receive Worldbid Merger Shares, unless and until such holders will have failed
to perfect or will have effectively withdrawn or lost their rights to appraisal
under the Nevada Law. Royalite will give Worldbid (i) immediate oral notice
followed by prompt written notice of any written demands for appraisal of any
shares of Royalite Common Stock, attempted withdrawals of any such demands and
any other instruments served pursuant to the Nevada Law and received by Royalite
relating to shareholders' rights of appraisal, and (ii) the will keep Worldbid
informed of the status of all negotiations and proceedings with respect to
demands for appraisal under the Nevada Law. If any Royalite Dissenting
Stockholder fails to perfect or will have effectively withdrawn or lost the
right to appraisal, the shares of Royalite Common Stock held by such Dissenting
Stockholder will thereupon be treated as though such shares had been converted
into the right to receive Worldbid Common Stock pursuant to Section 2.1 of this
Agreement.

     2.4 No Further Ownership Rights in Royalite Stock. The promise to exchange
the Royalite Common Stock for Worldbid Merger Shares in accordance with the
terms of this Section 2 will be deemed to have been given in full satisfaction
of all rights pertaining to the Royalite Common Stock, and there will be no
further registration of transfers on the stock transfer books of Royalite of the
shares of Royalite Common Stock that were outstanding immediately prior to the
Effective Time. From and after the Effective Time, the holders of Royalite
Common Stock outstanding immediately prior to the Effective Time will cease to
have any rights with respect to such Royalite Common Stock, except as otherwise
provided in this Agreement or by law.

3 of 22

--------------------------------------------------------------------------------

     2.5 Distributions with Respect to Unsurrendered Royalite Stock. No
dividends or other distributions with a record date after the Effective Time
will be paid to the holder of any unsurrendered Royalite Stock Certificate until
the surrender of such Royalite Stock Certificate in accordance with Section 2.2
of this Agreement. Following surrender of any such Royalite Stock Certificate,
Worldbid will pay to the holder of the Worldbid Common Stock certificate issued
in exchange the Royalite Stock Certificate, without interest, (i) at the time of
such surrender, the amount of dividends or other distributions with a record
date after the Effective Time previously paid with respect to such Worldbid
Common Stock which such holder is entitled pursuant to Section 2.1 of this
Agreement, and (ii) at the appropriate payment date, the amount of dividends or
other distributions with a record date after the Effective Time but prior to
such surrender and with a payment date subsequent to such surrender payable with
respect to such Worldbid Common Stock.

     2.6 No Liability. Neither Worldbid, Worldbid Sub, nor the Surviving
Corporation will be liable to any person in respect of shares of Royalite Common
Stock, or dividends or distributions with respect thereto, pursuant to any
applicable abandoned property, escheat or similar law. If any Royalite Stock
Certificate has not have been surrendered prior to seven years after the
Effective Time (or immediately prior to such earlier date on which any Royalite
Stock Certificate, or any dividends or distributions payable to the holder of
such Royalite Stock Certificate would otherwise escheat to or become the
property of any governmental body or authority), any such Worldbid Merger
Shares, dividends or distributions in respect of such Royalite Stock Certificate
will, to the extent permitted by applicable law, become the property of the
Surviving Corporation, free and clear of all claims or interest of any person
previously entitled to such certificate

     2.7 Lost, Stolen or Destroyed Certificates. If any certificate representing
Royalite Common Stock has been lost, stolen or destroyed, upon the making of an
affidavit of that fact by the person claiming such certificate or agreement to
be lost, stolen or destroyed and, if required by Worldbid, the posting by such
person of a bond in such reasonable amount as Worldbid may direct as indemnity
against any claim that may be made against it with respect to such certificate,
Worldbid will cause to be issued in exchange for such lost, stolen or destroyed
certificate, the applicable Worldbid Merger Shares deliverable in respect
thereof, pursuant to Section 2.1 of this Agreement.

     2.8 No Fractional Shares. No fractional Worldbid Merger Shares will be
issued as a result of the Merger. In lieu of any such fractional shares, each
holder of Royalite Common Stock who would otherwise have been entitled to
receive a fraction of a Merger Share will be rounded up to the next nearest
whole number of Worldbid Merger Shares.

SECTION 3
REPRESENTATIONS OF ROYALITE

     Royalite represents, warrants and covenants to and with Worldbid and
Worldbid Sub as follows, and acknowledges that Worldbid and Worldbid Sub are
relying upon such representations, warranties and covenants in connection with
the execution, delivery and performance of this Agreement, notwithstanding any
investigation made by or on behalf of Worldbid or Worldbid Sub:

     3.1 Organization and Good Standing. Royalite is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction and has all requisite corporate power and authority to own, lease
and to carry on its business as now being conducted. Royalite is duly qualified
to do business and is in good standing as a foreign corporation in each of the
jurisdictions in which it owns property, leases property, does business, or is
otherwise required to do so, where the failure to be so qualified would have a
material adverse effect on the business of Royalite taken as a whole.

     3.2 Authority. Royalite has all requisite corporate power and authority to
execute and deliver this Agreement, the Articles of Merger, and any other
document contemplated by this Agreement or the Merger (collectively, the “Merger
Documents”) to be signed by Royalite and to perform its obligations thereunder
and to consummate the transactions contemplated thereby. The execution and
delivery of each of the Merger Documents by Royalite and the consummation by
Royalite of the transactions contemplated thereby have been duly authorized by
its Board of Directors and, by the Closing Date will have been adopted and
approved by the Royalite Stockholders and, subject to such stockholder approval,
no other corporate or 4 of 22

--------------------------------------------------------------------------------

shareholder proceedings on the part of Royalite are necessary to authorize such
documents or to consummate the transactions contemplated thereby. This Agreement
is, and the other Merger Documents when executed and delivered as contemplated
herein, will be, valid and binding obligations of Royalite enforceable in
accordance with their respective terms, except (1) as may be limited by any
applicable bankruptcy, insolvency, reorganization, moratorium or other laws of
general application affecting the enforcement of creditors’ rights generally,
(2) as may be limited by any applicable laws relating to the availability of
specific performance, injunctive relief or other equitable remedies, and (3) as
may be limited by public policy.

     3.3 Capitalization of Royalite. The entire authorized capital stock and
other equity securities of Royalite (the “Royalite Stock”) consists of Two
Hundred Million (200,000,000) shares, comprised of One Hundred Million
(100,000,000) shares of Common Stock, with a par value of $0.001 per share, and
One Hundred Million (100,000,000) shares of Preferred Stock, with a par value of
$0.001 per share. There are 24,960,667 shares of Royalite Common Stock issued
and outstanding and no shares of Preferred Stock issued and outstanding. All of
the issued and outstanding shares of Royalite Stock have been duly authorized,
are validly issued, were not issued in violation of any pre-emptive rights and
are fully paid and non-assessable, are not subject to pre-emptive rights and
were issued in full compliance with all federal, state, and local laws, rules
and regulations. There are no outstanding options, warrants, subscriptions,
phantom shares, conversion rights, or other rights, agreements, or commitments
obligating Royalite to issue any additional shares of Royalite Stock, or any
other securities convertible into, exchangeable for, or evidencing the right to
subscribe for or acquire from Royalite any shares of Royalite Stock. There are
no agreements purporting to restrict the transfer of the Royalite Stock, no
voting agreements, voting trusts, or other arrangements restricting or affecting
the voting of the Royalite Stock.

     3.4 Title to Royalite Stock. Disclosure Schedule 3.4 contains a true and
complete description of the capitalization of Royalite including the dates of
issuance and prices of issuance of all outstanding shares of Royalite’s common
stock.

     3.5 Subsidiaries. Royalite does not have any subsidiaries or agreements of
any nature to acquire any subsidiary or to acquire or lease any other business
operations and will not prior to the Closing Date acquire, or agree to acquire,
any subsidiary or business without the prior written consent of Worldbid and
Worldbid Sub.

     3.6 Noncontravention. Neither the execution, delivery or performance of the
Merger Documents, nor the consummation of the Merger, will:

          (a) Conflict with, result in a violation of, cause a default under
(with or without notice, lapse of time or both) or give rise to a right of
termination, amendment, cancellation or acceleration of any obligation contained
in or the loss of any material benefit under, or result in the creation of any
lien, security interest, charge or encumbrance upon any of the material
properties or assets of Royalite under any term, condition or provision of any
loan or credit agreement, note, debenture, bond, mortgage, indenture, lease or
other agreement, instrument, permit, license, judgment, order, decree, statute,
law, ordinance, rule or regulation applicable to Royalite or any of its
respective property or assets;

          (b) Violate any provision of the Articles of Incorporation or bylaws
of Royalite; or

          (c) Violate any order, writ, injunction, decree, statute, rule, or
regulation of any court or governmental or regulatory authority applicable to
Royalite or any of its respective property or assets.

     3.7 Actions and Proceedings. There is no claim, charge, arbitration,
grievance, action, suit, investigation or proceeding by or before any court,
arbiter, administrative agency or other governmental authority now pending or,
to the best knowledge of Royalite, threatened against Royalite or which involves
any of the business, or the properties or assets of Royalite that, if adversely
resolved or determined, would have a material adverse effect on the business,
operations, assets, properties, prospects, or conditions of Royalite taken as a
whole (a “Royalite Material Adverse Effect”). There is no reasonable basis for
any claim or action that, based upon the likelihood of its being asserted and
its success if asserted, would have such a Royalite Material Adverse Effect.

5 of 22

--------------------------------------------------------------------------------

     3.8 Compliance.

          (a) Royalite is in compliance with, is not in default or violation in
any material respect under, and has not been charged with or received any notice
at any time of any material violation by it of, any statute, law, ordinance,
regulation, rule, decree or other applicable regulation to the business or
operations of Royalite;

          (b) Royalite has duly filed all reports and returns required to be
filed by it with governmental authorities and has obtained all governmental
permits and other governmental consents, except as may be required after the
execution of this Agreement. All of such permits and consents are in full force
and effect, and no proceedings for the suspension or cancellation of any of
them, and no investigation relating to any of them, is pending or to the best
knowledge of Royalite, threatened, and none of them will be adversely affected
by the consummation of the transactions contemplated hereby.

     3.9 Filings, Consents and Approvals. Except for any filings required by
applicable securities laws, the filing of the Articles of Merger pursuant to the
Nevada Law and the approval of the Royalite Stockholders, no filing or
registration with, no notice to and no permit, authorization, consent, or
approval of any public or governmental body or authority or other person or
entity is necessary for the consummation by Royalite of the transactions
contemplated by this Agreement or to enable the Surviving Corporation to
continue to conduct Royalite’s business after the Closing Date in a manner which
is consistent with that in which it is presently conducted.

     3.10 Financial Representations. Attached to this Agreement as Disclosure
Schedule 3.10A is a true, correct, and complete copy of the audited balance
sheet for Royalite dated as of April 30, 2006, together with the related
statement of operations, statement of cash flows and statement of stockholders
equity for the fiscal period there ended (the “Year End Financial Statements”);
and attached to this Agreement as Disclosure Schedule 3.10B is a true, correct,
and complete copy of the audited balance sheet for Royalite dated as of July 31,
2006, together with the related statement of operations and statement of
cashflows for the interim period there ended (the “Interim Financial
Statements”) (the Year End Financial Statements and the Interim Financial
Statements being collectively referred to as, the “Financial Statements”). The
Financial Statements (i) are in accordance with the books and records of
Royalite, (ii) present fairly the financial condition of Royalite as of the
respective dates indicated and the results of operations for such periods, and
(iii) have been prepared in accordance with US GAAP. Royalite has not received
any advice or notification from its independent certified public accountants
that Royalite has used any improper accounting practice that would have the
effect of not reflecting, or incorrectly reflecting, in the Financial Statements
or the books and records of Royalite, the financial results, or any properties,
assets, liabilities, revenues, or expenses, of Royalite. The books, records, and
accounts of Royalite accurately and fairly reflect, in reasonable detail, the
financial results, transactions, assets, and liabilities of Royalite. Royalite
has not engaged in any transaction, maintained any bank account, or used any
funds of Royalite, except for transactions, bank accounts, and funds which have
been and are reflected in the normally maintained books and records of Royalite.

     3.11 Absence of Undisclosed Liabilities. Royalite has no liabilities or
obligations either direct or indirect, matured or unmatured, absolute,
contingent or otherwise, which:

          (a) are not set forth in the Financial Statements or have not
heretofore been paid or discharged;

          (b) did not arise in the regular and ordinary course of business under
any agreement, contract, commitment, lease or plan specifically disclosed (or
are not required to be disclosed in accordance with US GAAP); or

          (c) have not been incurred in amounts and pursuant to practices
consistent with past business practice, in or as a result of the regular and
ordinary course of its business since the date of the Financial Statements.

6 of 22

--------------------------------------------------------------------------------

     For purposes of this Agreement, the term “liabilities” includes, any direct
or indirect indebtedness, guaranty, endorsement, claim, loss, damage,
deficiency, cost, expense, obligation or responsibility, fixed or unfixed, known
or unknown, liquidated or unliquidated, secured or unsecured, perfected or
unperfected.

     3.12 Tax Matters. “Tax” or “Taxes” means any and all taxes, charges, fees,
levies, duties or other assessments whether federal, state, local or foreign,
based upon or measured by income, capital, net worth or gain and any other tax
including, recapture, gross receipts, profits. sales, use, occupation, use and
occupancy, value added, ad valorem, customers, transfer, franchise, shares,
withholding, payroll, employment, excise, or property taxes with respect to
Royalite, together with any interest, fines, penalties and additions to tax
imposed with respect thereto.

          (a) As of the date hereof, (i) Royalite has timely filed all Tax
returns which are required to be filed on or prior to the date hereof, taking
into account any extensions of the filing deadlines which have been validly
granted to them; and (ii) all such returns are true and correct in all material
respects.

          (b) Royalite has paid all Taxes that have become or are due with
respect to any period ended on or prior to the date hereof, and has established
an adequate reserve therefore on its balance sheet for those Taxes not yet due
and payable.

          (c) Royalite is not presently under, nor has Royalite received notice
of, any contemplated investigation or audit by the Internal Revenue Service or
any foreign or state taxing authority concerning any fiscal year or period ended
prior to the date hereof.

          (d) All Taxes required to be withheld on or prior to the date hereof
from employees for income Taxes, social security Taxes, unemployment Taxes and
other similar withholding Taxes have been properly withheld and, if required on
or prior to the date hereof, have been deposited with the appropriate
governmental agency.

          (e) Royalite is not a party to any tax-sharing agreements or similar
contracts or arrangements.

     3.13 Absence of Changes. Since July 31, 2006, Royalite has not:

          (a) incurred any liabilities, other than liabilities incurred in the
ordinary course of business consistent with past practice, or discharged or
satisfied any lien or encumbrance, or paid any liabilities, other than in the
ordinary course of business consistent with past practice, or failed to pay or
discharge when due any liabilities of which the failure to pay or discharge has
caused or will cause any material damage or risk of material loss to it or any
of its assets or properties;

          (b) sold, encumbered, assigned or transferred any fixed assets or
properties which would have been included in the assets of Royalite if the
closing had been held on July 31, 2006 or on any date since then, except for
ordinary course of business transactions consistent with past practice;

          (c) created, incurred, assumed or guaranteed any indebtedness for
money borrowed, or mortgaged, pledged or subjected any of the assets or
properties of Royalite to any mortgage, lien, pledge, security interest,
conditional sales contract or other encumbrance of any nature whatsoever;

          (d) made or suffered any amendment or termination of any material
agreement, contract, commitment, lease or plan to which it is a party or by
which it is bound, or cancelled, modified or waived any substantial debts or
claims held by it or waived any rights of substantial value, whether or not in
the ordinary course of business;

          (e) declared, set aside or paid any dividend or made or agreed to make
any other distribution or payment in respect of its capital shares or redeemed,
purchased or otherwise acquired or agreed to redeem, purchase or acquire any of
its capital shares or equity securities;

          (f) suffered any damage, destruction or loss, whether or not covered
by insurance, materially and adversely its business, operations, assets,
properties or prospects;

7 of 22

--------------------------------------------------------------------------------

          (g) suffered any material adverse change in its business, operations,
assets, properties, prospects or condition (financial or otherwise);

          (h) received notice or had knowledge of any actual or threatened labor
trouble, termination, resignation, strike or other occurrence, event or
condition of any similar character which has had or might have an adverse effect
on its business, operations, assets, properties or prospects;

          (i) made commitments or agreements for capital expenditures or capital
additions or betterments exceeding in the aggregate $5,000, except such as may
be involved in ordinary repair, maintenance or replacement of its assets;

          (j) other than in the ordinary course of business, increase the
salaries or other compensation of, or made any advance (excluding advances for
ordinary and necessary business expenses) or loan to, any of its employees or
made any increase in, or any addition to, other benefits to which any of its
employees may be entitled;

          (k) changed any of the accounting principles followed or the methods
of applying such principles;

          (l) entered into any transaction other than in the ordinary course of
business consistent with past practice; or

         (m) agreed, whether in writing or orally, to do any of the foregoing.

     3.14 Personal Property. Royalite possesses all property and items necessary
for the continued operation of the business of Royalite as presently conducted.
All of such items are in good operating condition (normal wear and tear
excepted), and are reasonably fit for the purposes for which such item is
presently used.

     3.15 Insurance. The assets, properties and operations of Royalite are
insured under various policies of general liability and other forms of insurance
consistent with prudent business practices. All such policies are in full force
and effect in accordance with their terms, no notice of cancellation has been
received, and there is no existing default by Royalite or any event which, with
the giving of notice, the lapse of time or both, would constitute a default
thereunder. All premiums to date have been paid in full.

     3.16 Employees and Consultants. Disclosure Schedule 3.16 lists the name,
address, date of hire, title or position, compensation and benefits of each
employee or consultant of Royalite. All employees and consultants have been paid
all salaries, wages, income and any other sum due and owing to them by Royalite
as at the end of the most recent completed pay period. Royalite is not aware of
any labor conflict with any of Royalite employees that might reasonably be
expected to have a Royalite Material Adverse Effect. Royalite has not entered
into any written contracts of employment or consulting agreements other than as
listed on Disclosure Schedule 3.16. All amounts required to be withheld by
Royalite from employees salaries or wages and paid to any governmental or taxing
authority have been so withheld and paid or remitted. No employee of Royalite is
in violation of any term of any employment contract, non-disclosure agreement,
non-competition agreement or any other contract or agreement relating to the
relationship of such employee with Royalite or any other nature of the business
conducted or to be conducted by Royalite or the Surviving Corporation.

     3.17 Benefit Plans. Royalite has no Employee Benefit Plans within the
meaning of the Employee Retirement Income Security Act of 1974, as amended, and
the rules and regulations promulgated thereunder.

     3.18 Intellectual Property.

          (a) Intellectual Property Assets. The term “Intellectual Property
Assets” refers to all of the intellectual property rights and assets necessary
for the operation of the business of Royalite as it is currently conducted, and
includes, but is not limited to, the following:

8 of 22

--------------------------------------------------------------------------------


  (1)

the name Royalite Petroleum Corp., all functional business names, trading names,
registered and unregistered trademarks, service marks, and applications
collectively, the “Trademarks”);

        (2)

all patents, patent applications, and inventions, methods, processes and
discoveries that may be patentable (collectively, the “Patents”);

        (3)

all copyrights in both published works and unpublished works (collectively, the
“Copyrights”);

        (4)

all know-how, trade secrets, confidential information, customer lists, software,
technical information, data, process technology, plans, drawings, and blue
prints owned, used, or licensed by Royalite as licensee or licensor
(collectively, the “Trade Secrets”).

          (b) Agreements. Disclosure Schedule 3.18 contains a complete and
accurate list and summary description of all contracts and agreements relating
to the Intellectual Property Assets to which Royalite is a party or by which
Royalite is bound. There are no outstanding or threatened disputes or
disagreements with respect to any such agreement.

          (c) Intellectual Property and Know-How Necessary for the Business.
Except as set forth in Disclosure Schedule 3.18, Royalite is the owner of all
right, title, and interest in and to each of the Intellectual Property Assets,
free and clear of all liens, security interests, charges, encumbrances, and
other adverse claims, and has the right to use all such Intellectual Property
Assets without payment to a third party. Except as set forth in Disclosure
Schedule 3.18, all former and current employees and contractors of Royalite have
executed written contracts, agreements or other undertakings with Royalite that
assign all rights to any inventions, improvements, discoveries, or information
relating to the business of Royalite. No employee, director, officer or
shareholder of any of Royalite owns directly or indirectly in whole or in part,
any Intellectual Property Asset which Royalite is presently using or which is
necessary for the conduct of its business. No employee or contractor of Royalite
has entered into any contract or agreement that restricts or limits in any way
the scope or type of work in which the employee may be engaged or requires the
employee to transfer, assign, or disclose information concerning his work to
anyone other than Royalite.

          (d) Trade Secrets. Royalite has taken all reasonable precautions to
protect the secrecy, confidentiality, and value of its Trade Secrets. Royalite
has good title and an absolute (but not necessarily exclusive) right to use the
Trade Secrets. The Trade Secrets are not part of the public knowledge or
literature, and have not been used, divulged, or appropriated either for the
benefit of any person or entity or to the detriment of Royalite. No Trade Secret
is subject to any adverse claim or has been challenged or threatened in any way.

     3.19 Real Property. Royalite does not own any real property. Disclosure
Schedule 3.19 lists all leases, subleases or other real property, oil and gas or
mineral property interests (collectively, the “Leases”) to which Royalite is a
party or bound. Each of the Leases are legal, valid, binding, enforceable and in
full force and effect in all material respects. All rental and other payments
required to be paid by Royalite pursuant to any such Leases have been duly paid
and no event has occurred which, upon the passing of time, the giving of notice,
or both, would constitute a breach or default by any party under any of the
Leases. The Leases will continue to be legal, valid, binding, enforceable and in
full force and effect on identical terms following the Closing Date. Royalite
has not assigned, transferred, conveyed, mortgaged, deeded in trust, or
encumbered any interest in the Leases or the leasehold property pursuant
thereto. Royalite has delivered a true and complete copy of each of the Leases
to Worldbid and Worldbid Sub.

     3.20 Environmental Matters. Royalite knows of no violation or violations by
Royalite or its employees or agents of any environmental or safety statute, law
or regulation that in the aggregate would have a Royalite Material Adverse
Effect and, no material expenditures are or will be required in order to comply
with any such existing statute, law or regulation. No action, proceeding, permit
revocation, writ, injunction or claim is pending or, to the best knowledge of
Royalite, threatened concerning Royalite’s facilities and Royalite is not aware
of any fact or circumstance that could involve Royalite in any environmental
litigation or impose any material environmental liability upon Royalite. No
Hazardous Material (as defined

9 of 22

--------------------------------------------------------------------------------

below) is present on any Royalite facility and, to the best knowledge of
Royalite, no reasonable likelihood exists that any Hazardous Material present on
other property will come to be present on a Royalite facility. There are no
underground storage tanks, asbestos or PCBs present on any Royalite facility.
For the purposes of this Section 3.20 the term “Hazardous Material” means any
material or substance that is prohibited or regulated by any environmental law
or that has been designated by any governmental authority to be radioactive,
toxic, hazardous or otherwise a danger to health, reproduction or the
environment.

     3.21 Material Contracts and Transactions. Disclosure Schedule 3.21 contains
a list of all material contracts, agreements, licenses, permits, arrangements,
commitments, instruments, understandings or contracts, whether written or oral,
express or implied, contingent, fixed or otherwise, to which Royalite is a party
(collectively, the “Contracts”).

          (a) Except as listed on Disclosure Schedule 3.21, Royalite is not a
party to any written or oral:

  (1)

agreement for the purchase, sale or lease of any capital assets, or continuing
contracts for the purchase or lease of any materials, supplies, equipment, real
property or services;

        (2)

agreement regarding, sales agency, distributorship, or the payment of
commissions;

        (3)

agreement for the employment or consultancy of any person or entity;

        (4)

note, debenture, bond, trust agreement, letter of credit agreement loan
agreement, or other contract or commitment for the borrowing or lending of
money, or agreement or arrangement for a line of credit or guarantee, pledge, or
undertaking of the indebtedness of any other person;

        (5)

agreement, contract, or commitment for any charitable or political contribution;

        (6)

agreement, contract, or commitment limiting or restraining Royalite, their
business or any successor thereto from engaging or competing in any manner or in
any business or from hiring any employees, nor is any employee of Royalite
subject to any such agreement, contract, or commitment;

        (7)

material agreement, contract, or commitment not made in the ordinary course of
business;

        (8)

agreement establishing or providing for any joint venture, partnership, or
similar arrangement with any other person or entity;

        (9)

agreement, contract or understanding containing a “change in control,” or
similar provision; or

        (10)

power of attorney or similar authority to act.

         (b) Each Contract is in full force and effect, and there exists no
material breach or violation of or default by Royalite under any Contract nor by
any other party to a Contract, or any event that with notice or the lapse of
time, or both, will create a material breach or violation thereof or default
under any Contract by Royalite or by any other party to a Contract. The
continuation, validity, and effectiveness of each Contract will in no way be
affected by the consummation of the transactions contemplated by this Agreement.
Except as listed on Disclosure Schedule 3.21, there exists no actual or
threatened termination, cancellation, or limitation of, or any amendment,
modification, or change to any Contract. A true, correct and complete

10 of 22

--------------------------------------------------------------------------------

copy (and if oral, a description of material terms) of each Contract, as amended
to date, has been furnished to Worldbid and Worldbid Sub.

     3.22 Certain Transactions. Royalite is not indebted, directly or
indirectly, to any of its officers, directors or shareholders or to their
respective spouses or children, in any amount whatsoever; none of said officers,
directors or, to the best of Royalite’s knowledge, shareholders, or any members
of their immediate families, are indebted to Royalite or have any direct or
indirect ownership interest in any firm or corporation with which Royalite has a
business relationship, or any firm or corporation that competes with Royalite.
Royalite is not a guarantor or indemnitor of any indebtedness of any other
person, firm or corporation.

     3.23 No Brokers. Royalite has not incurred any obligation or liability to
any party for any brokerage fees, agent's commissions, or finder's fees in
connection with the transactions contemplated by this Agreement for which
Worldbid or Worldbid Sub would be responsible.

     3.24 Minute Books. The minute books of Royalite provided to Worldbid and
Worldbid Sub contain a complete summary of all meetings of directors and
shareholders since the time of incorporation of such entity and reflect all
transactions referred to in such minutes accurately in all material respects.

     3.25 Completeness of Disclosure. No representation or warranty by Royalite
in this Agreement nor any certificate, schedule, statement, document or
instrument furnished or to be furnished to Worldbid and Worldbid Sub pursuant
hereto contains or will contain any untrue statement of a material fact or omits
or will omit to state a material fact required to be stated herein or therein or
necessary to make any statement herein or therein not materially misleading.

SECTION 4
REPRESENTATIONS AND WARRANTIES OF WORLDBID AND WORLDBID SUB

     Worldbid and Worldbid Sub represent, warrant and covenant to and with
Royalite as follows, and acknowledge that Royalite is relying upon such
representations, warranties and covenants in connection with the execution,
delivery and performance of this Agreement, notwithstanding any investigation
made by or on behalf of Royalite.

     4.1 Organization and Good Standing. Worldbid and Worldbid Sub are duly
organized, validly existing and in good standing under the laws of Nevada and
have all requisite corporate power and authority to own, lease and to carry on
their respective businesses as now being conducted. Worldbid is duly qualified
to do business and is in good standing as a foreign corporation in each of the
jurisdictions in which each owns property, leases property, does business, or is
otherwise required to do so, where the failure to be so qualified would have a
material adverse effect on the businesses, operations, or financial condition of
Worldbid. Worldbid Sub has not carried on any business or acquired any assets or
incurred any liabilities since its incorporation, other than by reason of the
execution of this Agreement.

     4.2 Authority. Worldbid and Worldbid Sub have all requisite corporate power
and authority to execute and deliver the Merger Documents to be signed by them
and to perform their respective obligations thereunder and to consummate the
transactions contemplated thereby. The execution and delivery of each of the
Merger Documents by Worldbid and Worldbid Sub and the consummation by Worldbid
and Worldbid Sub of the transactions contemplated thereby have been duly
authorized by their respective Boards of Directors and no other corporate or
shareholder proceedings on the part of Worldbid or Worldbid Sub are necessary to
authorize such documents or to consummate the transactions contemplated thereby.
This Agremeent has been, and the remaining Merger Documents, when executed and
delivered by Worldbid and Worldbid Sub as contemplated herein, will be, duly
executed and delivered by Worldbid and Worldbid Sub and this Agreement, and the
remaining Merger Documents, when executed and delivered by Worldbid and Worldbid
Sub as contemplated herein, will be, valid and binding obligations of Worldbid
and Worldbid Sub, enforceable in accordance with their respective terms, except
(1) as may be limited by any applicable bankruptcy, insolvency, reorganization,
moratorium or other laws of general application affecting the enforcement of
creditors’ rights generally; (2) as may be limited by any applicable laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies; and (3) as may be limited by public policy.

11 of 22

--------------------------------------------------------------------------------

     4.3 Capitalization of Worldbid and Worldbid Sub.

          (a) The entire authorized capital stock and other equity securities of
Worldbid (the “Worldbid Stock”) consists of Six Hundred Million (600,000,000)
shares, comprised of Five Hundred Million (500,000,000) shares of common stock
with a par value of $0.001 per share (the “Worldbid Common Stock”), and One
Hundred Million (100,000,000) shares of preferred stock with a par value of
$0.0001 per share (the “Worldbid Preferred Stock”). There are 9,481,354 shares
of Worldbid Common Stock issued and outstanding and no shares of Worldbid
Preferred Stock issued and outstanding. All of the issued and outstanding shares
of Worldbid Stock have been duly authorized, are validly issued, were not issued
in violation of any pre-emptive rights and are fully paid and non-assessable,
are not subject to pre-emptive rights and were issued in full compliance with
all federal, state and local laws, rules and regulations. Except as set forth on
Disclosure Schedule 4.3, there are no outstanding options, warrants,
subscriptions, phantom shares, conversion rights, or other rights, agreements,
or commitments obligating Worldbid to issue any additional shares of Worldbid
Stock, or any other securities convertible into, exchangeable for, or evidencing
the right to subscribe for or acquire from Worldbid any shares of Worldbid
Stock.

          (b) The entire authorized capital stock and other equity securities of
Worldbid Sub (the “Worldbid Sub Stock”) consists of 75,000,000 shares of common
stock with a par value of $0.001 per share. There are 1,000 shares of Worldbid
Sub Stock issued and outstanding. All of the issued and outstanding shares of
Worldbid Sub Stock have been duly authorized, are validly issued, were not
issued in violation of any preemptive rights and are fully paid and
non-assessable, are not subject to pre-emptive rights and were issued in full
compliance with all federal, state and local laws, rules and regulations. There
are no outstanding options, warrants, subscriptions, phantom shares, conversion
rights, or other rights, agreement sor commitments obligating Worldbid Sub to
issue any additional shares of Worldbid Sub Stock, or any other securities
convertible into, exchangeable for, or evidencing the right to subscribe for or
acquire from Worldbid Sub any shares of Worldbid Sub Stock. There are no
agreements purporting to restrict the transfer of Worldbid Sub Stock and there
are no voting agreements, voting trusts or other arrangements restricting or
affecting the voting of the Worldbid Sub Stock.

     4.4 Validity of Worldbid Common Stock Issuable Upon the Merger. The shares
of Worldbid Common Stock to be issued to the Royalite Stockholders upon
consummation of the Merger in accordance with Section 2.1 of this Agreement
will, when so issued in accordance with the terms of this Agreement, be duly and
validly authorized, issued, fully paid and non-assessable.

     4.5 Actions and Proceedings. There is no claim, charge, arbitration,
grievance, action, suit, investigation or proceeding by or before any court,
arbiter, administrative agency or other governmental authority now pending or,
to the best knowledge of Worldbid and Worldbid Sub, threatened against Worldbid
or Worldbid Sub which involves any of the business, or the properties or assets
of Worldbid or Worldbid Sub that, if adversely resolved or determined, would
have a material adverse effect on the business, operations, assets, properties,
prospects or conditions of Worldbid or Worldbid Sub taken as a whole. There is
no reasonable basis for any claim or action that, based upon the likelihood of
its being asserted and its success if asserted, would have such a material
adverse effect.

     4.6 Financial Representations. The audited and unaudited financial
statements of Worldbid as filed with the United States Securities and Exchange
Commission (collectively, the “Worldbid Financial Statements”) (a) are in
accordance with the books and records of Worldbid and (b) present fairly the
financial condition of Worldbid as of the respective dates indicated and the
results of operations for such periods, except that any unaudited interim
financial statements were or will be subject to normal and recurring year-end
adjustments. Worldbid has not received any advice or notification from its
independent certified public accountants that Worldbid has used any improper
accounting practice that would have the effect of not reflecting or incorrectly
reflecting in the Worldbid Financial Statements or the books and records of
Worldbid, any properties, assets, liabilities, revenues, or expenses. The books,
records, and accounts of Worldbid accurately and fairly reflect, in reasonable
detail, the transactions, assets, and liabilities of Worldbid. Worldbid has not
engaged in any transaction, maintained any bank account, or used any funds of
Worldbid, except for transactions, bank accounts, and funds which have been and
are reflected in the normally maintained books and records of Worldbid.

12 of 22

--------------------------------------------------------------------------------

     4.7 Absence of Certain Changes or Events. Except as otherwise disclosed in
Worldbid’s filings made with the US Securities and Exchange Commission, since
October 31, 2006, Worldbid has not:

          (a) incurred any liabilities, other than liabilities incurred in the
ordinary course of business consistent with past practice, or discharged or
satisfied any lien or encumbrance, or paid any liabilities, other than in the
ordinary course of business consistent with past practice, or failed to pay or
discharge when due any liabilities of which the failure to pay or discharge has
caused or will cause any material damage or risk of material loss to it or any
of its assets or properties;

          (b) sold, encumbered, assigned or transferred any fixed assets or
properties which would have been included in the assets of Worldbid if the
closing had been held on October 31, 2006 or on any date since then, except for
ordinary course of business transactions consistent with past practice;

          (c) created, incurred, assumed or guaranteed any indebtedness for
money borrowed, or mortgaged, pledged or subjected any of the assets or
properties of Worldbid to any mortgage, lien, pledge, security interest,
conditional sales contract or other encumbrance of any nature whatsoever;

          (d) made or suffered any amendment or termination of any material
agreement, contract, commitment, lease or plan to which it is a party or by
which it is bound, or cancelled, modified or waived any substantial debts or
claims held by it or waived any rights of substantial value, whether or not in
the ordinary course of business;

          (e) declared, set aside or paid any dividend or made or agreed to make
any other distribution or payment in respect of its capital shares or redeemed,
purchased or otherwise acquired or agreed to redeem, purchase or acquire any of
its capital shares or equity securities;

          (f) suffered any damage, destruction or loss, whether or not covered
by insurance, materially and adversely its business, operations, assets,
properties or prospects;

          (g) suffered any material adverse change in its business, operations,
assets, properties, prospects or condition (financial or otherwise);

          (h) received notice or had knowledge of any actual or threatened labor
trouble, termination, resignation, strike or other occurrence, event or
condition of any similar character which has had or might have an adverse effect
on its business, operations, assets, properties or prospects;

          (i) made commitments or agreements for capital expenditures or capital
additions or betterments exceeding in the aggregate $5,000, except such as may
be involved in ordinary repair, maintenance or replacement of its assets;

          (j) other than in the ordinary course of business, increase the
salaries or other compensation of, or made any advance (excluding advances for
ordinary and necessary business expenses) or loan to, any of its employees or
made any increase in, or any addition to, other benefits to which any of its
employees may be entitled;

          (k) changed any of the accounting principles followed or the methods
of applying such principles;

          (l) entered into any transaction other than in the ordinary course of
business consistent with past practice; or

         (m) agreed, whether in writing or orally, to do any of the foregoing.

     4.8 Filings, Consents and Approvals. Except for any filings required by
applicable securities laws, the filing of the Articles of Merger pursuant to the
Nevada Law, no filing or registration with, no notice to and no permit,
authorization, consent, or approval of any public or governmental body or
authority or other person or entity is necessary for the consummation by
Worldbid and Worldbid Sub of the transactions

13 of 22

--------------------------------------------------------------------------------

contemplated by this Agreement or to enable Worldbid or Worldbid Sub to continue
to conduct its business after the Closing Date in a manner which is consistent
with that in which it is presently conducted.

     4.9 Material Contracts and Transactions. Other than as expressly
contemplated by this Agreement, there are no material contracts, agreements,
licenses, permits, arrangements, commitments, instruments, understandings or
contracts, whether written or oral, express or implied, contingent, fixed or
otherwise, to which Worldbid or Worldbid Sub is a party except as may be
disclosed in Worldbid’s SEC Documents (as defined below) or retainer agreements
with legal counsel and accountants .

     4.10 No Brokers. Worldbid an Worldbid Sub have not incurred any obligation
or liability to any party for any brokerage fees, agent's commissions, or
finder's fees in connection with the transactions contemplated by this Agreement
for which Royalite or the Surviving Corporation would be responsible.

     4.11 Minute Books. The minute books of Worldbid and Worldbid Sub provided
to Royalite contain a complete summary of all meetings of directors and
shareholders since the time of incorporation of such entities and reflect all
transactions referred to in such minutes accurately in all material respects.

     4.12 SEC Filings. Worldbid has furnished or made available to Royalite a
true and complete copy of each report, schedule, registration statement and
proxy statement filed by Worldbid with the SEC since the inception of Worldbid
(as such documents have since the time of their filing been amended, the
"Worldbid SEC Documents"). Worldbid has timely filed with the SEC all documents
required to have been filed pursuant to the Securities Act and the Exchange Act.
As of their respective dates, the Worldbid SEC Documents complied in all
material respects with the requirements of the Securities Act, or the Exchange
Act, as the case may be, and the rules and regulations of the SEC thereunder
applicable to such Worldbid SEC Documents, and none of Worldbid SEC Documents
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.

     4.13 Completeness of Disclosure. No representation or warranty by Worldbid
or Worldbid Sub in this Agreement nor any certificate, schedule, statement,
document or instrument furnished or to be furnished to Royalite pursuant hereto
contains or will contain any untrue statement of a material fact or omits or
will omit to state a material fact required to be stated herein or therein or
necessary to make any statement herein or therein not materially misleading.

SECTION 5
CLOSING CONDITIONS

     5.1 Conditions Precedent to Closing by Worldbid and Worldbid Sub. The
obligations of Worldbid and Worldbid Sub to consummate the Merger are subject to
the satisfaction of the conditions set forth below, unless any such condition is
waived by Worldbid and Worlbid Sub at Closing. The Closing of the transactions
contemplated by this Agreement will be deemed to mean a waiver of all conditions
to Closing. These conditions are for the sole benefit of Worldbid and Worldbid
Sub and may be waived by them at their sole discretion.

          (a) Representations and Warranties. The representations and warranties
of Royalite set forth in this Agreement will be true, correct and complete in
all respects as of the Closing Date, as though made on and as of the Closing
Date and Royalite will have delivered to Worldbid and Worldbid Sub a certificate
dated as of the Closing Date, to the effect that the representations and
warranties made by Royalite in this Agreement are true and correct.

          (b) Performance. All of the covenants and obligations that Royalite is
required to perform or to comply with pursuant to this Agreement at or prior to
the Closing must have been performed and complied with in all material respects.

          (c) Merger Documents. This Agreement and all other Merger Documents
necessary or reasonably required to consummate the Merger, all in form and
substance reasonably satisfactory to Worldbid and Worldbid Sub, will have been
executed and delivered to Worldbid and Worldbid Sub.

14 of 22

--------------------------------------------------------------------------------

          (d) Secretary's Certificate – Royalite. Worldbid and Worldbid Sub will
have received a certificate of the Secretary of Royalite attaching (i) a copy of
Royalite's Articles of Incorporation, as amended through the Closing Date
certified by the Secretary of State of the State of Nevada; (ii) a true and
correct copy of Royalite's bylaws, as amended; (iii) certified copies of
resolutions duly adopted by the Board of Directors of Royalite and the Royalite
Stockholders approving the execution and delivery of this Agreement and the
other Merger Documents and the consummation of the Merger and the other
transactions contemplated hereby and thereby; and (iv) a certificate as to the
incumbency and signatures of the officers of Royalite executing this Agreement
and the Merger Documents executed on the Closing Date as contemplated by this
Agreement.

          (e) Royalite Officer’s Certificate. Royalite will furnish Worldbid and
Worldbid Sub with a certificate of its Chief Executive Officer and Chief
Financial Officer as to the assets, liabilities and business affairs of
Royalite, dated as of the Closing Date and in a form and substance reasonably
satisfactory to Worldbid and its counsel.

          (f) Exercise of Appraisal Rights. The holders of no more than five
percent (5%) of the issued and outstanding shares of Royalite Common Stock will
have exercised appraisal rights under the Nevada Law as Dissenting Shareholders.
Royalite, Worldbid and Worldbid Sub will have resolved all matters of appraisal
and payment under the Nevada Law for each Dissenting Shareholder to Worldbid's
and Worldbid Sub’s satisfaction.

          (g) Supplement to Disclosure Schedules. Any additional disclosures
made in the supplemental Disclosure Schedules of Royalite made pursuant to
Section 7.3 of this Agreement will be acceptable to Worldbid and Worldbid Sub in
their sole discretion.

          (h) Third Party Consents. Royalite will have received duly executed
copies of all third-party consents and approvals contemplated by the Merger
Documents, in form and substance reasonably satisfactory to Worldbid and
Worldbid Sub.

          (i) No Material Adverse Change. No Royalite Material Adverse Effect
will have occurred since the date of this Agreement.

          (j) No Action. No suit, action, or proceeding will be pending or
threatened before any governmental or regulatory authority wherein an
unfavorable judgment, order, decree, stipulation, injunction or charge would (i)
prevent the consummation of any of the transactions contemplated by this
Agreement, or (ii) cause the transactions to be rescinded following
consummation.

          (k) Due Diligence Review. Worldbid and Worldbid Sub will be reasonably
satisfied in all respects with their due diligence investigation and review of
Royalite.

          (l) Compliance with Securities Laws. Worldbid will have received
evidence satisfactory to Worldbid, in its sole discretion, that the Merger and
all shares of Worldbid Common Stock issuable in the Merger, comply with all
applicable securities laws.

          (m) Financial Statements. Royalite will have provided to Worldbid and
Worldbid Sub such financial statements as are, in the opinion of Worldbid’s
auditors, required to permit Worldbid to make the necessary filings with the SEC
under the United States Securities Exchange Act of 1934, as amended, in
connection with the Merger, including, but not limited to, audited financial
statements for the fiscal period ended October 31, 2006.

     5.2 Conditions Precedent to Closing by Royalite. The obligation of Royalite
to consummate the Merger is subject to the satisfaction of the conditions set
forth below, unless such condition is waived by Royalite at the Closing. The
Closing of the Merger will be deemed to mean a waiver of all conditions to
Closing. These conditions are for the sole benefit of Royalite and may be waived
by Royalite at its sole discretion.

15 of 22

--------------------------------------------------------------------------------

          (a) Representations and Warranties. The representations and warranties
of Worldbid and Worldbid Sub set forth in this Agreement will be true, correct
and complete in all respects as of the Closing Date, as though made on and as of
the Closing Date and Worldbid and Worldbid Sub will have delivered to Royalite
certificates dated as of the Closing Date, to the effect that the
representations and warranties made by Worldbid and Worldbid Sub in this
Agreement are true and correct.

          (b) Performance. All of the covenants and obligations that Worldbid
and Worldbid Sub are required to perform or to comply with pursuant to this
Agreement at or prior to the Closing must have been performed and complied with
in all material respects. Worldbid and Worldbid Sub must have delivered each of
the documents required to be delivered by each of them pursuant to this
Agreement.

          (c) Approval by Royalite Stockholders. The Royalite Stockholders will
have approved and adopted this Agreement and the Merger as required by the
Nevada Law.

          (d) Merger Documents. This Agreement and all other Merger Documents
necessary or reasonably required to consummate the transaction contemplated by
this Agreement, all in form and substance reasonably satisfactory to Royalite,
will have been executed and delivered by Worldbid and Worldbid Sub, as
applicable.

          (e) Secretary's Certificate – Worldbid. Royalite will have received a
certificate of the Secretary of Worldbid attaching (a) a copy of Worldbid's
Articles of Incorporation, as amended through the Closing Date, certified by the
Secretary of State of the State of Nevada; (b) a true and correct copy of
Worldbid's bylaws, as amended; (c) certified copies of resolutions duly adopted
by the Board of Directors of Worldbid approving the execution and delivery of
this Agreement and the other Merger Documents and the consummation of the Merger
and the other transactions contemplated hereby and thereby; and (d) a
certificate as to the incumbency and signatures of the officers of Worldbid
executing this Agreement and the Merger Documents executed by Worldbid on the
Closing Date as contemplated by this Agreement.

          (f) Supplement to Disclosure Schedules. Any additional disclosures
made in the supplemental Disclosure Schedules of Worldbid or Worldbid Sub made
Pursuant to Section 7.3 of this Agreement will be acceptable to Royalite in its
sole discretion.

          (g) Third Party Consents. Royalite will have received duly executed
copies of all third-party consents and approvals contemplated by the Merger
Documents, in form and substance reasonably satisfactory to Royalite.

          (h) No Material Adverse. No event will have occurred since the date of
this Agreement that has had a material adverse effect on the business,
operations, assets, properties, prospects or conditions of Worldbid taken as a
whole.

          (i) No Action. No suit, action, or proceeding will be pending or
threatened before any governmental or regulatory authority wherein an
unfavorable judgment, order, decree, stipulation, injunction or charge would (i)
prevent consummation of any of the transactions contemplated by this Agreement;
or (ii) cause the transactions to be rescinded following consummation.

SECTION 6
ACTS TO BE TAKEN AFTER CLOSING

     6.1 Merger of Worldbid and Worldbid Sub. Worldbid and Worlbid Sub covenant
and agree with each other and with Royalite to, as soon as is reasonably
practicable following the Closing, merge Worldbid Sub with and into Worldbid
pursuant to the provisions of Section 92A.180 of the Nevada Law, with Worldbid
continuing as the surviving corporation, and that the name of the surviving
corporation upon completion of the merger between Worldbid and Worlbid Sub shall
be Royalite Petroleum Company Inc.

16 of 22

--------------------------------------------------------------------------------

SECTION 7
ADDITIONAL COVENANTS OF THE PARTIES

     7.1 Access and Investigation. Between the date of this Agreement and the
Closing Date, Royalite, Worldbid, and Worldbid Sub, will, and will cause each of
their respective representatives to, (a) afford the other and its
representatives full and free access to its personnel, properties, contracts,
books and records, and other documents and data, (b) furnish the other and its
representatives with copies of all such contracts, books and records, and other
existing documents and data as required by this Agreement and as the other may
otherwise reasonably request, and (c) furnish the other and its representatives
with such additional financial, operating, and other data and information as the
other may reasonably request. All of such access, investigation and
communication by a party and its representatives will be conducted during normal
business hours and in a manner designed not to interfere unduly with the normal
business operations of the other party. Each party will instruct its auditors to
cooperate with the other party and its representatives in connection with such
investigations.

     7.2 Confidentiality. All information regarding the business of Royalite
including, without limitation, financial information that Royalite provides to
Worldbid and Worldbid Sub during Worldbid’s and Worldbid Sub’s due diligence
investigations of Royalite will be kept in strict confidence by Worldbid and
Worldbid Sub and will not be used (except in connection with due diligence),
dealt with, exploited or commercialized by Worldbid or Worldbid Sub or disclosed
to any third party (other than Worldbid’s or Worldbid Sub’s professional
accounting and legal advisors) without the prior written consent of Royalite. If
the transactions contemplated by this Agreement do not proceed for any reason,
then upon receipt of a written request from the Royalite, Worldbid and Worldbid
Sub will immediately return to Royalite any information received regarding
Royalite’s business. Likewise, all information regarding the business of
Worldbid including, without limitation, financial information that Worldbid
provides to Royalite during its due diligence investigation of Worldbid will be
kept in strict confidence by Royalite and will not be used (except in connection
with due diligence), dealt with, exploited or commercialized by Royalite or
disclosed to any third party (other than Royalite’s professional accounting and
legal advisors) without Worldbid’s prior written consent. If the transactions
contemplated by this Agreement do not proceed for any reason, then upon receipt
of a written request from Worldbid, Royalite will immediately return to Worldbid
(or as directed by Worldbid) any information received regarding Worldbid’s
business.

     7.3 Notification. Between the date of this Agreement and the Effective
Time, each of the parties to this Agreement will promptly notify the other
parties in writing if it becomes aware of any fact or condition that causes or
constitutes a material breach of any of its representations and warranties as of
the date of this Agreement, if it becomes aware of the occurrence after the date
of this Agreement of any fact or condition that would cause or constitute a
material breach of any such representation or warranty had such representation
or warranty been made as of the time of occurrence or discovery of such fact or
condition. Should any such fact or condition require any change in the
Disclosure Schedules relating to such party, such party will promptly deliver to
the other parties a supplement to the Disclosure Schedules specifying such
change. During the same period, each party will promptly notify the other
parties of the occurrence of any material breach of any of its covenant in this
Agreement or of the occurrence of any event that may make the satisfaction of
such conditions impossible or unlikely.

     7.4 Exclusivity. Until such time, if any, as this Agreement is terminated
pursuant to Article 7, Royalite will not, directly or indirectly solicit,
initiate, entertain or accept any inquiries or proposals from, discuss or
negotiate with, provide any nonpublic information to, or consider the merits of
any unsolicited inquiries or proposals from, any person or entity (other than
Worldbid) relating to any transaction involving the sale of the business or
assets (other than in the ordinary course of business), or any of the capital
stock of Royalite, or any merger, consolidation, business combination, or
similar transaction. Royalite will promptly notify Worldbid and Worldbid Sub if
it receive an unsolicited offer for such a transaction, or obtains information
that such an offer is likely to be made, which notice will include the identity
of the prospective offeror and the price and terms of the proposed offer.

     7.5 Conduct of Royalite Business Prior to Closing. From the date of this
Agreement to the Closing Date, and except to the extent that Worldbid and
Worldbid Sub otherwise consent in writing, Royalite will operate its business
substantially as presently operated and only in the ordinary course and in

17 of 22

--------------------------------------------------------------------------------

compliance with all applicable laws, and use its best efforts to preserve intact
its good reputation and present business organization and to preserve its
relationships with persons having business dealings with it.

     7.6 Certain Acts Prohibited - Royalite. Between the date of this Agreement
and the Closing Date, Royalite will not, without the prior written consent of
Worldbid and Worldbid Sub:

          (a) amend its Articles of Incorporation, bylaws or other
organizational documents;

          (b) incur any liability or obligation other than in the ordinary
course of business or encumber or permit the encumbrance of any properties or
assets of Royalite, except as disclosed in a Disclosure Schedule to this
Agreement;

          (c) dispose of or contract to dispose of any Royalite property or
assets except in the ordinary course of business consistent with past practice;

          (d) issue, deliver, sell, pledge or otherwise encumber or subject to
any lien any shares of the Royalite Stock, or any rights, warrants or options to
acquire, any such shares, voting securities or convertible securities;

          (e) (i) declare, set aside or pay any dividends on, or make any other
distributions in respect of the Royalite Stock, or (ii) split, combine or
reclassify any Royalite Stock or issue or authorize the issuance of any other
securities in respect of, in lieu of or in substitution for shares of Royalite
Stock; or

          (f) materially increase benefits or compensation expenses of Royalite,
other than as contemplated by the terms of any employment agreement in existence
on the date of this Agreement, increase the cash compensation of any director,
executive officer or other key employee or pay any benefit or amount not
required by a Plan or arrangement as in effect on the date of this Agreement to
any such person.

     7.7 Certain Acts Prohibited – Worldbid and Worldbid Sub. Between the date
of this Agreement and the Closing Date, Worldbid and Worldbid Sub will not,
without the prior written consent of Royalite:

          (a) amend their respective Articles of Incorporation, bylaws or other
organizational documents;

         (b) incur any liability or obligation other than in the ordinary course
of business or encumber or permit the encumbrance of any properties or assets of
Worldbid or Worldbid Sub, except as disclosed in a Disclosure Schedule to this
Agreement;

          (c) dispose of or contract to dispose of any Worldbid or Worldbid Sub
property or assets except in the ordinary course of business consistent with
past practice;

          (d) issue or sell shares of Worldbid Stock or Worldbid Sub Stock, or
any rights, warrants or options to acquire, any such shares, voting securities
or convertible securities, other than under the Worldbid Financing # 1 or the
Worldbid Financing #2 as described in Disclosure Schedule 4.3; or

          (e) except for the Worldbid Canada Spinoff described in Paragraph 8 to
this Agreement, (i) declare, set aside or pay any dividends on, or make any
other distributions in respect of the Worldbid Stock, or (ii) split, combine or
reclassify any Worldbid Stock or issue or authorize the issuance of any other
securities in respect of, in lieu of or in substitution for shares of Worldbid
Stock; or

          (f) materially increase benefits or compensation expenses of Worldbid
or Worldbid Sub, other than as contemplated by the terms of any employment
agreement in existence on the date of this Agreement, increase the cash
compensation of any director, executive officer or other key employee or pay any
benefit or amount not required by a Plan or arrangement as in effect on the date
of this Agreement to any such person.

     7.8 Public Announcements. Worldbid, Worldbid Sub and Royalite each agree
that they will not release or issue any reports or statements or make any public
announcements relating to this Agreement or

18 of 22

--------------------------------------------------------------------------------

the transactions contemplated herein without the prior written consent of the
other party, except as may be required upon written advice of counsel to comply
with applicable laws or regulatory requirements after consulting with the other
party hereto and seeking their consent to such announcement.

SECTION 8
TERMINATION

     8.1 Termination. This Agreement may be terminated at any time prior to the
Effective Time of the transactions contemplated hereby by:

          (a) Mutual agreement of Worldbid, Worldbid Sub and Royalite;

          (b) Worldbid and Worldbid Sub, if there has been a breach by Royalite
of any material representation, warranty, covenant or agreement set forth in
this Agreement on the part of Royalite that is not cured, to the reasonable
satisfaction of Worldbid or Worldbid Sub, within ten business days after notice
of such breach is given by Worldbid or Worldbid Sub (except that no cure period
will be provided for a breach by Royalite that by its nature cannot be cured);

          (c) Royalite, if there has been a breach by Worldbid or Worldbid Sub
of any material representation, warranty, covenant or agreement set forth in
this Agreement on the part of Worldbid or Worldbid Sub that is not cured by the
breaching party, to the reasonable satisfaction of Royalite, within ten business
days after notice of such breach is given by Royalite (except that no cure
period will be provided for a breach by Worldbid or Worldbid Sub that by its
nature cannot be cured); or

          (d) Worldbid, Worldbid Sub or Royalite, if the transactions
contemplated by this Agreement have not been consummated prior to February 28,
2007, unless the parties agree to extend such date.

     8.2 Effect of Termination. In the event of the termination of this
Agreement as provided in Section 7.1, this Agreement will be of no further force
or effect, provided, however, that no termination of this Agreement will relieve
any party of liability for any breaches of this Agreement that are based on a
wrongful refusal or failure to perform any obligations.

SECTION 9
TERMINATION OF PRIOR AGREEMENTS

     9.1 Entire Agreement. This Agreement, the exhibits, schedules attached
hereto and the other Merger Documents contain the entire agreement between the
parties with respect to the subject matter hereof and supersede all prior
arrangements and understandings, both written and oral, expressed or implied,
with respect thereto, including, but not limited to, the Agreement and Plan of
Merger entered into on August 23, 2006 by Worldbid and Royalite (the “Prior Plan
of Merger”). Any preceding agreements, correspondence or offers are expressly
superseded and terminated by this Agreement, including, but not limited to, the
Prior Plan of Merger.

SECTION 10
MISCELLANEOUS PROVISIONS

     10.1 Effectiveness of Representations; Survival. Each party is entitled to
rely on the representations, warranties and agreements of each of the other
parties and all such representation, warranties and agreement will be effective
regardless of any investigation that any party has undertaken or failed to
undertake. The representation, warranties and agreements will survive the
Closing Date and continue in full force and effect until the first anniversary
of the Closing Date; provided that the representations and warranties regarding
Taxes will survive until the expiration of any applicable statute of
limitations.

19 of 22

--------------------------------------------------------------------------------

     10.2 Further Assurances. Each of the parties hereto will cooperate with the
others and execute and deliver to the other parties hereto such other
instruments and documents and take such other actions as may be reasonably
requested from time to time by any other party hereto as necessary to carry out,
evidence, and confirm the intended purposes of this Agreement.

     10.3 Amendment. This Agreement may not be amended except by an instrument
in writing signed by each of the parties.

     10.4 Expenses. Each party to this Agreement will bear its respective
expenses incurred in connection with the preparation, execution, and performance
of this Agreement and the transactions contemplated hereby, including all fees
and expenses of agents, representatives, counsel, and accountants.

     10.5 Severability. It is the desire and intent of the parties that the
provisions of the Merger Documents be enforced to the fullest extent permissible
under the law and public policies applied in each jurisdiction in which
enforcement is sought. Accordingly, if any provision of the Merger Documents
will for any reason be held or adjudged to be invalid, illegal, or unenforceable
by any court of competent jurisdiction, such paragraph or part thereof so
adjudicated invalid, illegal, or unenforceable will be deemed separate,
distinct, and independent, and the remainder of the Merger Documents will remain
in full force and effect and will not be affected by such holding or
adjudication.

     10.6 Notices. All notices and other communications required or permitted
under to this Agreement must be in writing and will be deemed given if sent by
personal delivery, faxed with electronic confirmation of delivery,
internationally-recognized express courier or registered or certified mail
(return receipt requested), postage prepaid, to the parties at the following
addresses (or at such other address for a party as will be specified by like
notice):

If to Royalite:                      ROYALITE PETROLEUM CORP.                  
 2215 Lucerne Circle                    Henderson, NV 89014                  
 Attention: Michael L. Cass, President                    Telephone:
702-451-4981                    Fax: 702-451-4939   If to Worldbid or Worldbid
Sub:                      WORLDBID CORPORATION                    810 Peace
Portal Road, Suite 201                    Blaine, WA 98230                  
 Attention: Logan B. Anderson, President                    Telephone:
360-201-0400                    Fax: 561-209-5144

All such notices and other communications will be deemed to have been received
(a) in the case of personal delivery, on the date of such delivery, (b) in the
case of a fax, when the party sending such fax has received electronic
confirmation of its delivery, (c) in the case of delivery by
internationally-recognized express courier, on the business day following
dispatch and (d) in the case of mailing, on the fifth business day following
mailing.

     10.7 Headings. The headings contained in this Agreement are for convenience
purposes only and will not affect in any way the meaning or interpretation of
this Agreement.

     10.8 Benefits. This Agreement is and will only be construed as for the
benefit of or enforceable by those persons party to this Agreement.

20 of 22

--------------------------------------------------------------------------------

     10.9 Assignment. This Agreement may not be assigned (except by operation of
law) by any party without the consent of the other parties.

     10.10 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Nevada applicable to contracts made and
to be performed therein. The parties hereby (i) submit to personal jurisdiction
in the State of Nevada, and (ii) waive any and all rights under the laws of any
state to object to jurisdiction within the State of Nevada for the purposes of
litigation to enforce this Agreement.

     10.11 Construction. The language used in this Agreement will be deemed to
be the language chosen by the parties to express their mutual intent, and no
rule of strict construction will be applied against any party.

     10.12 Counterparts. This Agreement may be executed in one or more
counterparts, all of which will be considered one and the same agreement and
will become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.

     10.13 Fax Execution. This Agreement may be executed by delivery of executed
signature pages by fax and such fax execution will be effective for all
purposes.

     10.14 Schedules and Exhibits. The schedules and exhibits are attached to
this Agreement and incorporated herein.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

21 of 22

--------------------------------------------------------------------------------

     10.15 Independent Legal Advice. Royalite acknowledges that O’Neill Law
Group PLLC have acted solely for Worldbid and Worldbid Sub in the negotiation
and execution of this Agreement and O’Neill Law Group PLLC have advised Royalite
to obtain the advice of their independent legal counsel.

IN WITNESS WHEREOF the parties hereto have executed this agreement as of the day
and year first above written.

WORLDBID CORPORATION
a Nevada corporation by its
authorized signatory:

_____________________________
Signature of Authorized Signatory

Logan B. Anderson
_____________________________
Name of Authorized Signatory

President
____________________________
Position of Authorized Signatory

ROYALITE ACQUISITION CORP.
a Nevada corporation by its
authorized signatory:

/s/ Logan B. Anderson
_____________________________
Signature of Authorized Signatory

Logan B. Anderson
_____________________________
Name of Authorized Signatory

President
____________________________
Position of Authorized Signatory

ROYALITE PETROLEUM CORP.
a Nevada corporation by its
authorized signatory:

/s/ Michael L. Cass
_____________________________
Signature of Authorized Signatory

Michael L. Cass
_____________________________
Name of Authorized Signatory

President
____________________________
Position of Authorized Signatory

22 of 22

--------------------------------------------------------------------------------


SCHEDULE 1.1A TO THE AMENDED AND RESTATED AGREEMENT AND PLAN OF MERGER BETWEEN
WORLDBID CORPORATION, ROYALITE ACQUISITION CORP. AND ROYALITE PETROLEUM CORP.  

ARTICLES OF MERGER

--------------------------------------------------------------------------------

[schedule1ax1x1.jpg]


--------------------------------------------------------------------------------

[schedule1ax2x1.jpg]


--------------------------------------------------------------------------------

[schedule1ax3x1.jpg]


--------------------------------------------------------------------------------

[schedule1ax4x1.jpg]


--------------------------------------------------------------------------------

[schedule1ax5x1.jpg]


--------------------------------------------------------------------------------

[schedule1ax6x1.jpg]


--------------------------------------------------------------------------------


SCHEDULE 2.2A TO THE AMENDED AND RESTATED AGREEMENT AND PLAN OF MERGER BETWEEN
WORLDBID CORPORATION, ROYALITE ACQUISITION CORP. AND ROYALITE PETROLEUM CORP.  
  CERTIFICATE OF NON-U.S. SHAREHOLDER OF WORLDBID CORPORATION

In connection with the issuance of common stock (the "Worldbid Common Stock") of
WORLDBID CORPORATION ("Worldbid"), a Nevada corporation, to the undersigned,
pursuant to that certain Amended and Restated Agreement and Plan of Merger
between Worldbid, Royalite Acquisition Corp., a Nevada corporation (“Worldbid
Sub”) and ROYALITE PETROLEUM CORP., a Nevada corporation ("Royalite"), the
undersigned hereby covenants, represents and warrants with and to Worldbid,
Worldbid Sub and Royalite as follows, and acknowledges that Worldbid, Worldbid
Sub and Royalite are relying on such covenants, representations and warranties
in connection with the issuance of Worldbid Common Stock to the undersigned as
contemplated in the Amended and Restated Agreement and Plan of Merger:

1. is not a "U.S. Person" as such term is defined by Rule 902 of Regulation S
under the United States Securities Act of 1933, as amended ("U.S. Securities
Act") (the definition of which includes, but is not limited to, an individual
resident in the U.S. and an estate or trust of which any executor or
administrator or trust, respectively is a U.S. Person and any partnership or
corporation organized or incorporated under U.S. laws);

2. was outside the U.S. when the shareholders of Royalite approved of the Merger
(as such is defined in the Amended and Restated Agreement and Plan of Merger);

3. the Worldbid Common Stock is not being acquired, directly or indirectly, for
the account or benefit of a U.S. Person or a person in the United States;

4. acknowledges and agrees not to engage in hedging transactions with regard to
the Worldbid Common Stock prior to the expiration of the one (1) year
distribution compliance period set forth in Rule 903(b)(3) of Regulation S under
the U.S. Securities Act;

5. acknowledges and agrees that Worldbid shall refuse to register any transfer
of the Worldbid Common Stock not made in accordance with the provisions of
Regulation S, pursuant to registration under the U.S. Securities Act, or
pursuant to an available exemption from registration under the U.S. Securities
Act;

6. understands and agrees that the Worldbid Common Stock will bear the following
legend:

 

"THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE "ACT"), AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY REGULATION S PROMULGATED
UNDER THE ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR
OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S,
PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE ACT, OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM REGISTRATION UNDER THE ACT. HEDGING TRANSACTIONS INVOLVING THE
SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT."

 

IN WITNESS WHEREOF, I have executed this Certificate of Non-U.S. Shareholder.

      Signature   Date             Print Name   Title (if Applicable)          
  Address                


--------------------------------------------------------------------------------


SCHEDULE 2.2B TO THE AMENDED AND REESTATED AGREEMENT AND PLAN OF MERGER BETWEEN
WORLDBID CORPORATION, ROYALITE ACQUISITION CORP. AND ROYALITE PETROLEUM CORP.  
  CERTIFICATE OF U.S. SHAREHOLDER OF WORLDBID CORPORATION

In connection with the issuance of common stock (the "Worldbid Common Stock") of
WORLDBID CORPORATION (“Worldbid”), a Nevada corporation, to the undersigned,
pursuant to that certain Amended and Restated Agreement and Plan of Merger
between Worldbid, Royalite Acquisition Corp., a Nevada corporation (“Worldbid
Sub”) and ROYALITE PETROLEUM CORP., a Nevada corporation ("Royalite"), the
undersigned hereby covenants, represents and warrants with and to Worldbid,
Worldbid Sub and Royalite as follows, and acknowledges that Worldbid, Worldbid
Sub and Royalite are relying on such covenants, representations and warranties
in connection with the issuance of Worldbid Common Stock to the undersigned as
contemplated in the Amended and Restated Agreement and Plan of Merger:

1. Acquired Entirely for Own Account.

     The undersigned represents and warrants that he, she or it is acquiring the
Worldbid Common Stock solely for the undersigned’s own account for investment
and not with a view to or for sale or distribution of the Worldbid Common Stock
or any portion thereof and without any present intention of selling, offering to
sell or otherwise disposing of or distributing the Worldbid Common Stock or any
portion thereof in any transaction other than a transaction complying with the
registration requirements of the U.S. Securities Act of 1933, as amended (the
"Securities Act"), and applicable state and provincial securities laws, or
pursuant to an exemption therefrom. The undersigned also represents that the
entire legal and beneficial interest of the Worldbid Common Stock that he, she
or it is acquiring is being acquired for, and will be held for, the
undersigned’s account only, and neither in whole nor in part for any other
person or entity.

2. Information Concerning Worldbid.

     The undersigned acknowledges that he, she or it has received all such
information as the undersigned deems necessary and appropriate to enable him,
her or it to evaluate the financial risk inherent in making an investment in the
Worldbid Common Stock, including but not limited to Worldbid’s Form 10-KSB filed
with the U.S. Securities and Exchange Commission, and the documents and
materials included therewith, which includes a description of the risks inherent
in an investment in Worldbid and an Information Statement in connection with the
Merger (as such term is defined in the Amended and Restated Agreement and Plan
of Merger) (the "Disclosure Documents"). The undersigned further acknowledges
that he, she or it has received satisfactory and complete information concerning
the business and financial condition of Worldbid in response to all inquiries in
respect thereof.

3. Economic Risk and Suitability.

     The undersigned represents and warrants as follows:

     (a) the undersigned realizes that the Worldbid Common Stock involves a high
degree of risk and are a speculative investment, and that he, she or it is able,
without impairing the undersigned’s financial condition, to hold the Worldbid
Common Stock for an indefinite period of time;

     (b) the undersigned recognizes that there is no assurance of future
profitable operations and that investment in Worldbid involves substantial
risks, and that the undersigned has taken full cognizance of and understands all
of the risk factors related to the Worldbid Common Stock;

     (c) the undersigned has carefully considered and has, to the extent the
undersigned believes such discussion necessary, discussed with the undersigned’s
professional legal, tax and financial advisors the suitability of an investment
in Worldbid for the particular tax and financial situation of the undersigned
and that the undersigned and/or the undersigned’s advisors have determined that
the Worldbid Common Stock is a suitable investment for the undersigned;

--------------------------------------------------------------------------------

     (d) the financial condition and investment of the undersigned are such that
he, she or it is in a financial position to hold the Worldbid Common Stock for
an indefinite period of time and to bear the economic risk of, and withstand a
complete loss of, the value of the Worldbid Common Stock;

     (e) the undersigned alone, or with the assistance of professional advisors,
has such knowledge and experience in financial and business matters that the
undersigned is capable of evaluating the merits and risks of acquiring the
Worldbid Common Stock, or has a pre-existing personal or business relationship
with Worldbid or any of its officers, directors, or controlling persons of a
duration and nature that enables the undersigned to be aware of the character,
business acumen and general business and financial circumstances of Worldbid or
such other person;

     (f) the undersigned has carefully read the Disclosure Documents and
Worldbid has made available to the undersigned or the undersigned’s advisors all
information and documents requested by the undersigned relating to investment in
the Worldbid Common Stock, and has provided answers to the undersigned’s
satisfaction to all of the undersigned’s questions concerning Worldbid;

     (g) if the undersigned is a partnership, trust, corporation or other
entity: (1) it was not organized for the purpose of acquiring the Worldbid
Common Stock (or all of its equity owners are "accredited investors" as defined
in Section 6 below); (2) it has the power and authority to execute this
Certificate and the person executing said document on its behalf has the
necessary power to do so; (3) its principal place of business and principal
office are located within the state set forth in its address below; and (4) all
of its trustees, partners and/or shareholders, whichever the case may be, are
bona fide residents of said state;

     (h) the undersigned understands that neither Worldbid nor any of its
officers or directors has any obligation to register the Worldbid Common Stock
under any federal or other applicable securities act or law;

     (i) the undersigned has relied solely upon the Disclosure Documents, advice
of his or her representatives, if any, and independent investigations made by
the undersigned and/or his or her the undersigned representatives, if any, in
making the decision to acquire the Worldbid Common Stock and acknowledges that
no representations or agreements other than those set forth in the Disclosure
Documents have been made to the undersigned in respect thereto;

     (j) all information which the undersigned has provided concerning the
undersigned himself, herself or itself is correct and complete as of the date
set forth below, and if there should be any material change in such information
prior to the issuance of the Worldbid Common Stock, he, she or it will
immediately provide such information to Worldbid;

     (k) the undersigned confirms that the undersigned has received no general
solicitation or general advertisement and has attended no seminar or meeting
(whose attendees have been invited by any general solicitation or general
advertisement) and has received no advertisement in any newspaper, magazine, or
similar media, broadcast on television or radio regarding acquiring the Worldbid
Common Stock; and

     (l) the undersigned is at least 21 years of age and is a citizen of the
United States residing at the address indicated below.

4. Restricted Securities.

     The undersigned acknowledges that Worldbid has hereby disclosed to the
undersigned in writing that:

  (a)

the shares of Worldbid Common Stock that the undersigned is acquiring have not
been registered under the Securities Act or the securities laws of any state of
the United States, and such securities must be held indefinitely unless a
transfer of them is subsequently registered under the Securities Act or an
exemption from such registration is available; and

        (b)

Worldbid will make a notation in its records of the above described restrictions
on transfer and of the legend described below.


--------------------------------------------------------------------------------


5. Legends.

     The undersigned agrees that the share certificates representing the shares
of Worldbid Common Stock to be issued to him, her or it pursuant to the Amended
and Restated Agreement and Plan of Merger will bear the following legend:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE "ACT"), AND HAVE BEEN ISSUED IN RELIANCE UPON AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY REGULATION D
PROMULGATED UNDER THE ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR
RESOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
UNDER THE ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE
ACT.”

 


6. Suitable Investor.

     In order to establish the qualification of the undersigned to acquire the
Worldbid Common Stock, the information below must be supplied.

The undersigned is an "accredited investor," as defined in Securities and
Exchange Commission (the "SEC") Rule 501. An "accredited investor" is one who
meets any of the requirements set forth below. The undersigned represents and
warrants that the undersigned falls within the category (or categories) marked.

PLEASE INDICATE EACH CATEGORY OF ACCREDITED INVESTOR THAT YOU, THE UNDERSIGNED,
SATISFY, BY PLACING AN "X" ON THE APPROPRIATE LINE BELOW.

_____ Category 1.

A bank, as defined in Section 3(a)(2) of the Securities Act, whether acting in
its individual or fiduciary capacity; or

   

 

_____ Category 2.

A savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act, whether acting in its individual or fiduciary
capacity; or

   

 

_____ Category 3.

A broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934; or

   

 

_____ Category 4.

An insurance company as defined in Section 2(a)(13) of the Securities Act; or

   

 

_____ Category 5.

An investment company registered under the Investment Company Act of 1940; or

   

 

_____ Category 6.

A business development company as defined in Section 2(a)(48) of the Investment
Company Act of 1940; or

   

 

_____ Category 7.

A small business investment company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958; or

   

 

_____ Category 8.

A plan established and maintained by a state, its political subdivision or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, with assets in excess of $5,000,000; or

   

 

_____ Category 9.

An employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 in which the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of such Act, which is either a bank,
savings and loan association, insurance company or registered investment
advisor, or an employee benefit plan with total assets in excess of $5,000,000
or, if a self-directed plan, the investment decisions are made solely by persons
who are accredited investors; or

   

 

_____ Category 10.

A private business development company as defined in Section 202(a)(22) or the
Investment Advisers Act of 1940; or

   

 

_____ Category 11.

An organization described in Section 501(c)(3) of the Internal Revenue Code, a
corporation, a Massachusetts or similar business trust, or a partnership, not
formed for the specific purpose of acquiring the Interest, with total assets in
excess of $5,000,000; or

   

 

_____ Category 12.

A director or executive officer of Worldbid; or


--------------------------------------------------------------------------------


_____ Category 13. A natural person whose individual net worth, or joint net
worth with that person’s spouse, at the time of this purchase exceeds
$1,000,000; or       _____ Category 14. A natural person who had an individual
income in excess of $200,000 in each of the two most recent years or joint
income with that person’s spouse in excess of $300,000 in each of those years
and has a reasonable expectation of reaching the same income level in the
current year; or       _____ Category 15. A trust, with total assets in excess
of $5,000,000, not formed for the specific purpose of acquiring the Interest,
whose purchase is directed by a sophisticated person as described in SEC Rule
506(b)(2)(ii); or       _____ Category 16. An entity in which all of the equity
owners are accredited investors.


7. Understandings.

     The undersigned understands, acknowledges and agrees that:

     (a) no federal or state agency has made any finding or determination as to
the accuracy or adequacy of the Disclosure Documents or as to the fairness of
the terms of this offering for investment nor any recommendation or endorsement
of the Worldbid Common Stock;

     (b) this offering is intended to be exempt from registration under the
Securities Act by virtue of Section 4(2) of the Securities Act, which is in part
dependent upon the truth, completeness and accuracy of the statements made by
the undersigned herein;

     (c) the shares of Worldbid Common Stock to be issued to the undersigned
pursuant to the Amended and Restated Agreement and Plan of Merger will be
"restricted securities" in the U.S. under the Securities Act. There can be no
assurance that the undersigned will be able to sell or dispose of the Worldbid
Common Stock. It is understood that in order not to jeopardize this offering’s
exempt status under Section 4(2) of the Act, any transferee may, at a minimum,
be required to fulfill the investor suitability requirements thereunder;

     (d) the representations, warranties and agreements of the undersigned
contained herein and in any other writing delivered in connection with the
transactions contemplated hereby shall be true and correct in all respects on
and as of the date the Worldbid Common Stock is acquired as if made on and as of
such date; and

      (e) THE WORLDBID COMMON STOCK MAY NOT BE TRANSFERRED, RESOLD OR OTHERWISE
DISPOSED OF EXCEPT AS PERMITTED UNDER THE SECURITIES ACT AND ANY OTHER
APPLICABLE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. THE
UNDERSIGNED SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO BEAR THE FINANCIAL
RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.

IN WITNESS WHEREOF, I have executed this Certificate of U.S. Shareholder.

      Signature   Date             Print Name   Title (if Applicable)          
  Address                


--------------------------------------------------------------------------------


SCHEDULE 3.4 TO THE AMENDED AND RESTATED AGREEMENT AND PLAN OF MERGER BETWEEN
WORLDBID CORPORATION, ROYALITE ACQUISITION CORP. AND ROYALITE PETROLEUM CORP.  
      CAPITALIZATION OF ROYALITE

Royalite has issued the following shares of common stock:

Number of Shares Description Amount 18,000,000
Shares of Common Stock at a price of $0.001 per share
effective February 8, 2006 $18,000
3,000,000
Shares of Common Stock at a price of $0.001 per share
(deemed) effective February 8, 2006 3,000
2,000,000
Shares of Common Stock at a price of $0.10 per share
effective March 2, 2006 200,000
100,000
Shares of Common Stock at a price of $0.10 per share
effective March 3, 2006 10,000
1,860,667
Shares of Common Stock at a price of $0.30 per share
effective April 30, 2006 558,200
24,960,667 TOTAL $789,200


--------------------------------------------------------------------------------


SCHEDULE 3.10A TO THE AMENDED AND RESTATED AGREEMENT AND PLAN OF MERGER BETWEEN
WORLDBID CORPORATION, ROYALITE ACQUISITION CORP. AND ROYALITE PETROLEUM CORP.  
      ROYALITE AUDITED FINANCIAL STATEMENTS AS OF APRIL 30, 2006


--------------------------------------------------------------------------------

ROYALITE PETROLEUM CORP

FINANCIAL STATEMENTS

APRIL 30, 2006

--------------------------------------------------------------------------------

INDEX TO FINANCIAL STATEMENTS

  Page   Report of Independent Registered Public Accounting Firm          1
Financial Statements:            Balance Sheet          2          Statement of
Operations          3          Statement of Stockholders’ Equity          4    
     Statement of Cash Flows          5          Notes to Financial Statements  
       6-11


--------------------------------------------------------------------------------

REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM

To the Board of Directors
Royalite Petroleum Corp
Henderson, Nevada

We have audited the accompanying balance sheet of Royalite Petroleum Corp, an
exploration stage company, as of April 30, 2006, and the related statements of
operations and accumulated deficit, changes in stockholders’ equity (deficit),
and cash flows for the period December 2, 2005 (date of inception) to April 30,
2006. These financial statements are the responsibility of Royalite Petroleum
Corp’s management. Our responsibility is to express an opinion on these
financial statements based on our audit.

We conducted our audit in accordance with the standards of the Public Company
Accounting Oversight Board (United States). Those standards require that we plan
and perform the audit to obtain reasonable assurance about whether the financial
statements are free of material misstatement. The company is not required to
have, nor were we engaged to perform, an audit of its internal control over
financial reporting. Our audit included consideration of internal control over
financial reporting as a basis for designing audit procedures that are
appropriate in the circumstances, but not for the purpose of expressing an
opinion on the effectiveness of the company’s internal control over financial
reporting. Accordingly, we express no such opinion. An audit also includes
examining, on a test basis, evidence supporting the amounts and disclosures in
the financial statements, assessing the accounting principles used and
significant estimates made by management, as well as evaluating the overall
financial statement presentation. We believe that our audit provides a
reasonable basis for our opinion.

In our opinion, the financial statements referred to above present fairly, in
all material respects, the financial position of Royalite Petroleum Corp, an
exploration stage company, as of April 30, 2006, and the results of its
operations, changes in stockholders’ equity (deficit) and cash flows for the
period December 2, 2005 (date of inception) to April 30, 2006, in conformity
with accounting principles generally accepted in The United States of America.

The accompanying financial statements have been prepared assuming that the
Company will continue as a going concern. As discussed in Note 1 to the
financial statements, the Company has suffered recurring losses from operations,
which raise substantial doubt about its ability to continue as a going concern.
The financial statements do not include any adjustments that might result from
the outcome of this uncertainty.

/ Sarna & Company /

Sarna & Company,
Certified Public Accountants
Westlake Village, California
August 25, 2006

--------------------------------------------------------------------------------


ROYALITE PETROLEUM CORP (AN EXPLORATION STAGE COMPANY) BALANCE SHEET


    April 30, 2006           ASSETS               Current assets          Cash $
 418,337            Total current assets   418,337           Property and
equipment, net   3,487   License rights   3,000   Unproven oil and gas
properties, full cost method   288,510   Deposits   3,500                  
 Total assets $  716,834                   LIABILITIES AND STOCKHOLDERS' EQUITY
              Current liabilities          Accounts payable $  25,425      Loan
payable - related party   98,294            Total current liabilities   123,719
                   Total liabilities   123,719           Stockholders' equity  
       Common stock, $0.001 par value; 200,000,000 shares              
 authorized, 24,961,667 shares issued and outstanding   24,961      Additional
paid-in capital   764,239      Accumulated deficit during development stage  
(196,085 )          Total stockholders' equity   593,115           Total
liabilities and stockholders' equity $  716,834  

See Accompanying Notes to Financial Statements

 2

--------------------------------------------------------------------------------


ROYALITE PETROLEUM CORP (AN EXPLORATION STAGE COMPANY) STATEMENT OF OPERATIONS


    For the period from       December 2, 2005       (Date of Inception)      
Through       April 30, 2006                   Revenue $  -           Operating
expenses          Oil and gas exploration expenses   34,090      General and
administrative   161,982      Depreciation   13                    Total
operating expenses   196,085           Loss from operations before provision for
income taxes   (196,085 )         Income tax benefit   -           Net loss  
(196,085 )         Loss per common share - basic and diluted:          Net loss
$  (0.01 )         Weighted average common shares outstanding -          Basic
and diluted   22,585,000  

See Accompanying Notes to Financial Statements

3

--------------------------------------------------------------------------------


ROYALITE PETROLEUM CORP (AN EXPLORATION STAGE COMPANY) STATEMENT OF
STOCKHOLDERS' EQUITY


                      Accumulated                               Deficit During  
  Total       Common Stock     Additional     Development     Stockholders'    
  Shares     Amount     Paid-in Capital     Stage     Equity                    
              Balance, December 2, 2005   -   $  -   $  -   $  -   $  -        
                          Issuance of common stock for cash,   18,000,000    
18,000     -     -     18,000      $0.001 per share                            
                                  Issuance of common stock for cash,   2,000,000
    2,000     198,000     -     200,000   Reg. S - Private Placement,          
                    $0.10 per share                                            
                  Issuance of common stock for cash,   100,000     100     9,900
    -     10,000   Reg. D - Private Placement,                              
$0.10 per share                                                              
Issuance of common stock for cash,   1,860,667     1,861     556,339     -    
558,200   Reg. S - Private Placement,                               $0.30 per
share                                                               Issuance of
common stock for                               licensing rights   3,000,000    
3,000     -     -     3,000                                   Net loss   -     -
    -     (196,085 )   (196,085 )                                 Balance, April
30, 2006   24,960,667     24,961     764,239     (196,085 )   593,115  

See Accompanying Notes to Financial Statements

4

--------------------------------------------------------------------------------


ROYALITE PETROLEUM CORP (AN EXPLORATION STAGE COMPANY) STATEMENT OF CASH FLOWS


    Period from       December 2, 2005       (Date of inception)       through  
    April 30, 2006   CASH FLOWS FROM OPERATING ACTIVITIES          Net loss $
 (196,085 )    Adjustments to reconcile net loss                          to net
cash used in operating activities:                    Depreciation   13    
 Changes in operating assets and liabilities:                    Other current
assets   (3,500 )              Accounts payable and accrued liabilities   25,425
             Net cash used in operating activities   (174,147 )         CASH
FLOW FROM INVESTING ACTIVITIES          Cash paid on mineral property claims  
(288,510 )    Purchase of fixed assets   (3,500 )            Net cash used in
investing activities   (292,010 )         CASH FLOW FROM FINANCING ACTIVITIES  
       Proceeds from stock issuance   786,200      Proceeds from borrowings from
related party   40,294      Proceeds from borrowings on loan payable   58,000  
           Net cash provided by financing activities   884,494           NET
CHANGE IN CASH   418,337           CASH AT BEGINNING OF PERIOD   -          
CASH AT END OF PERIOD $  418,337                   SUPPLEMENTAL INFORMATION    
          Interest Paid $  -   Income Taxes Paid $  -  

See Accompanying Notes to Financial Statements

5

--------------------------------------------------------------------------------


ROYALITE PETROLEUM CORP (AN EXPLORATION STAGE ENTERPRISE) NOTES TO FINANCIAL
STATEMENTS


1. DESCRIPTION OF BUSINESS, HISTORY AND SUMMARY OF SIGNIFICANT POLICIES

Description of business –Royalite Petroleum Corp referred to as the “Company” is
considered an exploration stage company. Since its formation, the Company has
not realized any revenues from its planned operations. The Company's primary
objective is to identify, acquire and develop oil and gas projects.

The Company has acquired interests in properties through leases on which it
drills and/or operates oil or gas wells in efforts to discover and/or to produce
oil and gas. The Company's interests in the properties vary depending on the
availability of the interests and their locations. At April 30, 2006, the
Company owned interests in oil and gas properties located within the State of
Utah.

Royalite holds the exclusive right to use all information relating to minerals
and hydrocarbons in the State of Utah derived from a proprietary sensing
technology known as the "Moore Radiometer".

History - The Company was incorporated under the laws of the State of Nevada on
December 2, 2005.

Going concern - The accompanying financial statements have been prepared on a
going concern basis, which contemplates the realization of assets and the
satisfaction of liabilities in the normal course of business. The Company has
incurred cumulative net losses of approximately $196,085 since its inception and
requires capital for its contemplated operational and marketing activities to
take place. The Company’s ability to raise additional capital through the future
issuances of the common stock is unknown. The obtainment of additional
financing, the successful development of the Company’s contemplated plan of
operations, and its transition, ultimately, to the attainment of profitable
operations are necessary for the Company to continue operations. The ability to
successfully resolve these factors raise substantial doubt about the Company’s
ability to continue as a going concern. The consolidated financial statements of
the Company do not include any adjustments that may result from the outcome of
these aforementioned uncertainties.

Basis of Presentation - These financial statements and related notes are
presented in accordance with accounting principles generally accepted in the
United States. The Company’s fiscal year-end is April 30.

Use of estimates - The preparation of financial statements in conformity with
accounting principles generally accepted in the United States requires
management to make estimates and assumptions that affect the reported amounts of
assets and liabilities and disclosure of contingent assets and liabilities at
the date of the financial statements and the reported amounts of revenue and
expenses during the reporting period. Actual results could differ from those
estimates.

Cash and Cash Equivalents - The Company considers all investments with an
original maturity of three months or less to be a cash equivalent.

Oil and Gas Producing Activity

The Company follows the full cost method of accounting for oil and gas
operations whereby all costs associated with the exploration for and development
of oil and gas reserves, whether productive or unproductive, are capitalized.
Such expenditures include land acquisition costs, drilling, exploratory dry
holes, geological and geophysical costs not associated with a specific
unevaluated property, completion and costs of well equipment. Internal costs are
capitalized only if they can be directly identified with acquisition,
exploration, or development activities.

Expenditures that are considered unlikely to be recovered are written off. On a
quarterly basis the Board of Directors assesses whether or not there is an asset
impairment. The current oil and gas exploration and development activities are
considered to be in the exploration stage.

6

--------------------------------------------------------------------------------


ROYALITE PETROLEUM CORP (AN EXPLORATION STAGE ENTERPRISE) NOTES TO FINANCIAL
STATEMENTS


1. DESCRIPTION OF BUSINESS, HISTORY AND SUMMARY OF SIGNIFICANT POLICIES
(continued)

The costs of unproved leases, which become productive, are reclassified to
proved properties when proved reserves are discovered in the property. Unproved
oil and gas interests are carried at original acquisition costs including filing
and title fees. Depreciation and depletion of the capitalized costs for
producing oil and gas properties will be provided by the unit-of-production
method based on proved oil and gas reserves.

Abandonment of properties are recognized as an expense in the period of
abandonment and accounted for as adjustments of capitalized costs.

Impairment of Properties

Unproved leasehold costs are reviewed periodically and a loss is recognized to
the extent, if any, that the cost of the property has been impaired.

Fixed assets - Fixed assets are stated at cost less accumulated depreciation.
Depreciation is provided principally on the straight-line method over the
estimated useful lives of the assets, which are generally 3 to 10 years. The
cost of repairs and maintenance is charged to expense as incurred. Expenditures
for property betterments and renewals are capitalized. Upon sale or other
disposition of a depreciable asset, cost and accumulated depreciation are
removed from the accounts and any gain or loss is reflected in other income
(expense).

The Company periodically evaluates whether events and circumstances have
occurred that may warrant revision of the estimated useful life of fixed assets
or whether the remaining balance of fixed assets should be evaluated for
possible impairment. The Company uses an estimate of the related undiscounted
cash flows over the remaining life of the fixed assets in measuring their
recoverability.

Long-lived Assets - Long-lived assets are evaluated for impairment when events
or changes in circumstances indicate that the carrying amount of the assets may
not be recoverable through the estimated undiscounted future cash flows from the
use of these assets. When any such impairment exists, the related assets will be
written down to fair value.

Fair value of financial instruments - Financial accounting standards Statement
No. 107, “Disclosure About Fair Value of Financial Instruments”, requires the
Company to disclose, when reasonably attainable, the fair market values of its
assets and liabilities which are deemed to be financial instruments. The
carrying amounts and estimated fair values of the Company’s financial
instruments approximate their fair value due to the short-term nature.

Revenue recognition – The Company recognizes oil and gas revenues from its
interests in producing wells as oil and gas is produced and sold from these
wells. The Company has no gas balancing arrangements in place.

Research and Development - All research and development expenditures during the
period have been charged to operations.

7

--------------------------------------------------------------------------------


ROYALITE PETROLEUM CORP (AN EXPLORATION STAGE ENTERPRISE) NOTES TO FINANCIAL
STATEMENTS


1. DESCRIPTION OF BUSINESS, HISTORY AND SUMMARY OF SIGNIFICANT POLICIES
(continued)

Earnings (loss) per share - The Company follows SFAS No. 128, “Earnings Per
Share” and SFAS No. 150, “Accounting for Certain Financial Instruments with
Characteristics of Both Liabilities and Equity,” which establish standards for
the computation, presentation and disclosure requirements for basic and diluted
earnings per share for entities with publicly-held common shares and potential
common stock issuances. Basic earnings (loss) per share are computed by dividing
net income by the weighted average number of common shares outstanding. In
computing diluted earnings per share, the weighted average number of shares
outstanding is adjusted to reflect the effect of potentially dilutive
securities, such as stock options and warrants. Common stock equivalent shares
are excluded from the computation if their effect is antidilutive.

Income taxes - The Company accounts for its income taxes in accordance with
Statement of Financial Accounting Standards No. 109, which requires recognition
of deferred tax assets and liabilities for future tax consequences attributable
to differences between the financial statement carrying amounts of existing
assets and liabilities and their respective tax bases and tax credit
carry-forwards. Deferred tax assets and liabilities are measured using enacted
tax rates expected to apply to taxable income in the years in which those
temporary differences are expected to be recovered or settled. The effect on
deferred tax assets and liabilities of a change in tax rates is recognized in
income in the period that includes the enactment date.

Comprehensive income (loss) – The Company’s accumulated other comprehensive loss
consists of any accumulated foreign currency translation adjustments.

Segment information - The Company discloses segment information in accordance
with Statements of Financial Accounting Standards (SFAS) No. 131, “Disclosures
about Segments of an Enterprise and Related Information,” which uses the
Management approach to determine reportable segments. The Company operates under
one segment.

Expenses of offering - The Company accounts for specific incremental costs
directly to a proposed or actual offering of securities as a direct charge
against the gross proceeds of the offering.

Stock-based compensation - On December 16, 2004, the FASB issued SFAS No. 123R,
“Share-Based Payment”, which replaces SFAS No. 123, “Accounting for Stock-Based
Compensation” and supersedes APB Opinion No. 25, “Accounting for Stock Issued to
Employees.” SFAS No. 123R requires all share-based payments to employees,
including grants of employee stock options, to be recognized in the financial
statements based on the grant date fair value of the award. SFAS No. 123R was to
be effective for interim or annual reporting periods beginning on or after June
15, 2005, but in April 2005 the SEC issued a rule that will permit most
registrants to implement SFAS No. 123R at the beginning of their next fiscal
year, instead of the next reporting period as required by SFAS No. 123R. The pro
forma disclosures previously permitted under SFAS No. 123 no longer will be an
alternative to financial statement recognition. Under SFAS No. 123R, the Company
must determine the appropriate fair value model to be used for valuing
share-based payments, the amortization method for compensation cost and the
transition method to be used at date of adoption. The transition methods include
prospective and retroactive adoption option. Under the retroactive option, prior
periods may be restated either as of the beginning of the year of adoption or
for all periods presented. The prospective method requires that compensation
expense be recorded for all unvested stock options and restricted stock at the
beginning of the first quarter of adoption of SFAS No. 123R, while the
retroactive methods would record compensation expense for all unvested stock
options and restricted stock beginning with the first period restated. The
Company has adopted the requirements of SFAS No. 123R.

8

--------------------------------------------------------------------------------


ROYALITE PETROLEUM CORP (AN EXPLORATION STAGE ENTERPRISE) NOTES TO FINANCIAL
STATEMENTS


1. DESCRIPTION OF BUSINESS, HISTORY AND SUMMARY OF SIGNIFICANT POLICIES
(continued)

New accounting pronouncements – In November 2004, the FASB issued SFAS No. 151,
“Inventory Costs, an amendment of ARB No. 43, Chapter 4.” SFAS No. 151 amends
the guidance in ARB No. 43, Chapter 4, “Inventory Pricing,” to clarify the
accounting for abnormal amounts of idle facility expense, freight, handing
costs, and spoilage. This statement requires that those items be recognized as
current period charges regardless of whether they meet the criterion of "so
abnormal" which was the criterion specified in ARB No. 43. In addition, this
Statement requires that allocation of fixed production overheads to the cost of
production be based on normal capacity of the production facilities. This
pronouncement is effective for the Company beginning October 1, 2005. The
Company does not believe adopting this new standard will have a material impact
on its financial condition, results of operations or cash flows.

In May 2005, the Financial Accounting Standards Board issued Statement of
Financial Accounting Standard No. 154, “Accounting Changes and Error
Corrections.” The Statement applies to all voluntary changes in accounting
principle and to changes required by an accounting pronouncement that do not
include explicit transition provisions. SFAS No. 154 requires that changes in
accounting principle be retroactively applied, instead of including the
cumulative effect in the income statement. The correction of an error will
continue to require financial statement restatement. A change in accounting
estimate will continue to be accounted for in the period of change and in
subsequent periods, if necessary. SFAS No. 154 is effective for fiscal years
beginning after April 30, 2006. The Company does not expect the adoption of this
Statement to have a material impact on its financial condition, results of
operations or cash flows.

In February 2006, the FASB issued Statement of Financial Accounting Standards
No. 155, Accounting for Certain Hybrid Financial Instruments (“SFAS No. 155”),
which amends Statement of Financial Accounting Standards No. 133,

Accounting for Derivative Instruments and Hedging Activities (“SFAS No. 133”)
and Statement of Financial Accounting Standards No. 140, Accounting for
Transfers and Servicing of Financial Assets and Extinguishments of Liabilities
(“SFAS No. 140”). SFAS No. 155 permits fair value measurement for any hybrid
financial instrument that contains an embedded derivative that otherwise would
require bifurcation, establishes a requirement to evaluate interests in
securitized financial assets to identify interests that are freestanding
derivatives or hybrid financial instruments containing embedded derivatives. The
Company does not expect the adoption of SFAS 155 to have a material impact on
its financial condition, results of operations or cash flows.

In March 2006, the FASB issued Statement of Financial Accounting Standards No.
156, Accounting for Servicing of Financial Assets (“SFAS No. 156”), which amends
FASB Statement No. 140 (“SFAS No. 140”). SFAS 156 may be adopted as early as
January 1, 2006, for calendar year-end entities, provided that no interim
financial statements have been issued. Those not choosing to early adopt are
required to apply the provisions as of the beginning of the first fiscal year
that begins after September 15, 2006 (e.g., January 1, 2007, for calendar
year-end entities). The intention of the new statement is to simplify accounting
for separately recognized servicing assets and liabilities, such as those common
with mortgage securitization activities, as well as to simplify efforts to
obtain hedge-like accounting. Specifically, the FASB said FAS No. 156 permits a
servicer using derivative financial instruments to report both the derivative
financial instrument and related servicing asset or liability by using a
consistent measurement attribute, or fair value. The Company does not expect the
adoption of SFAS 156 to have material impact on its financial condition, results
of operations or cash flows.

9

--------------------------------------------------------------------------------


ROYALITE PETROLEUM CORP (AN EXPLORATION STAGE ENTERPRISE) NOTES TO FINANCIAL
STATEMENTS


2. FIXED ASSETS

Fixed assets consist of the following as of April 30, 2006:

    2006   Computers and equipment $  3,500   Less: accumulated depreciation  
13     $  3,487  


3. INTANGIBLE ASSETS

License rights totaling $3,000 were acquired by the Company in February 2006 and
provide exclusive right to use all information relating to minerals and
hydrocarbons in the State of Utah derived from a proprietary sensing technology
known as the “Moore Radiometer”. The Company has a twenty year term on the
license and rights. Accordingly, the Company annually assesses this license and
distribution rights for impairment and has determined that no impairment
write-down is considered necessary as of April 30, 2006.

4. ACQUISITION OF PROPERTIES

On March 3, 2006 the Company acquired oil and gas leases from the Bureau of Land
Management representing a 100% working interest in 6 parcels totaling 10,127
acres situated in the Piute and Sanpete Counties of Utah. The Company has paid
the Bureau of Land Management a total of $288,510 for the lease acquisition
costs.

5. LOANS PAYABLE – RELATED PARTIES

As of April 30, 2006, loans payable from related parties consists of:

    2006   Loan payable due to an officer of the Company,          bearing no
interest, unsecured and due on demand. $  40,294   Loan payable due to an
officer of the Company          bearing no interest, unsecured and due on
demand.   58,000     $  98,294  

10

--------------------------------------------------------------------------------


ROYALITE PETROLEUM CORP (AN EXPLORATION STAGE ENTERPRISE) NOTES TO FINANCIAL
STATEMENTS


6. STOCKHOLDER’S EQUITY

For the fiscal year ending April 30, 2006, the Company’s stockholders’
activities consisted of the following:

a)

On February 8, 2006, the Company issued 18,000,000 shares of common stock to
five individuals for cash at $0.001 per share.

    b)

On February 8, 2006, the Company issued 3,000,000 shares of common stock for
licensing rights at $0.001 per share.

    c)

On March 2, 2006, the Company issued 2,000,000 shares of common stock to seven
individuals for cash at $0.10 per share.

    d)

On March 3, 2006, the Company issued 100,000 shares of common stock to an
individual for cash at $0.10 per share.

    e)

On April 30, 2006, the Company issued 1,860,667 shares of common stock to 24
individuals for cash at $0.30 per share.


7. COMMITMENTS AND CONTINGENCIES

Lease obligations – The Company has operating leases for its offices. Future
minimum lease payments under the operating leases for the facilities as of April
30, 2006 are as follows:

  Fiscal year ended 2007 $  38,500  

Rental expense, resulting from operating lease agreements, approximated $3,500
for the fiscal year ended 2006.

8. SUBSEQUENT EVENTS

On August 15, 2006 the Company acquired oil and gas leases from the Bureau of
Land Management representing a 100% working interest in 17 parcels totaling
19,913 acres situated in the Piute, Sanpete and Wayne Counties of Utah. The
Company will pay the Bureau of Land Management a total of $1,060,515 for the
lease acquisition costs.

The Company is in negotiations with Worldbid Corporation concerning the
acquisition of the Company by Worldbid. Under the terms of the proposed
acquisition Worldbid would issue approximately 24,961,667 of its common shares
in exchange for 100% of the shares of the Company.

11

--------------------------------------------------------------------------------


SCHEDULE 3.10B TO THE AMENDED AND RESTATED AGREEMENT AND PLAN OF MERGER BETWEEN
WORLDBID CORPORATION, ROYALITE ACQUISITION CORP. AND ROYALITE PETROLEUM CORP.  
      ROYALITE UNAUDITED FINANCIAL STATEMENTS AS OF JULY 31, 2006


--------------------------------------------------------------------------------

ROYALITE PETROLEUM CORP

(AN EXPLORATION STAGE COMPANY)

FINANCIAL STATEMENTS

JULY 31, 2006

--------------------------------------------------------------------------------

Report of Independent Registered Public Accounting Firm

To the Board of Directors
Royalite Petroleum Corp

We have reviewed the accompanying consolidated balance sheet of Royalite
Petroleum Corp (an exploration stage company) as of July 31, 2006 and the
related statements of operations, stockholders' equity, and cash flows for the
three months then ended. These interim financial statements are the
responsibility of the management of Royalite Petroleum Corp.

We conducted our review in accordance with the standards of the Public Company
Accounting Oversight Board (United States). A review of interim financial
information consists principally of applying analytical procedures and making
inquiries of persons responsible for financial and accounting matters. It is
substantially less in scope than an audit conducted in accordance with the
standards of the Public Company Accounting Oversight Board (United States), the
objective of which is the expression of an opinion regarding the financial
statements taken as a whole. Accordingly, we do not express such an opinion.

Based on our review, we are not aware of any material modifications that should
be made to the accompanying interim consolidated financial statements for them
to be in conformity with accounting principles generally accepted in the United
States of America.

The accompanying financial statements have been prepared assuming that the
Company will continue as a going concern. As discussed in Note 6 to the
financial statements, the Company has suffered recurring losses from operations,
which raise substantial doubt about its ability to continue as a going concern.
The consolidated financial statements do not include any adjustments that might
result from the outcome of this uncertainty.

We have previously audited, in accordance with standards of the Public Company
Accounting Oversight Board (United States), the balance sheet of Royalite
Petroleum Corp as of April 30, 2006, and the related statements of operations,
stockholders’ equity, and cash flows for the period December 2, 2005 (date of
inception) to April 30, 2006 (not presented herein); and in our report dated
August 25, 2006, we expressed an unqualified opinion on those financial
statements which included an explanatory paragraph describing Royalite Petroleum
Corp’s ability to continue as a going concern as described in Note 6 to the
financial statements. In our opinion, the information set forth in the
accompanying balance sheet as of April 30, 2006 is fairly stated, in all
material respects, in relation to the balance sheet from which it has been
derived.

/ Sarna & Company /

Sarna & Company,
Certified Public Accountants
Westlake Village, California
October 17, 2006

--------------------------------------------------------------------------------


ROYALITE PETROLEUM CORP (AN EXPLORATION STAGE COMPANY) BALANCE SHEETS


    July 31, 2006     April 30, 2006                 ASSETS                  
Current assets                Cash $  -   $  418,337      Prepaid expense  
50,000     -          Total current assets   50,000     418,337                
Property and equipment, net   3,295     3,487   License rights, net   3,000    
3,000   Unproven oil and gas properties, full cost method   476,167     288,510
  Deposits   3,500     3,500                        Total assets $  535,962   $
 716,834                               LIABILITIES AND STOCKHOLDERS' EQUITY     
            Current liabilities                Bank overdraft $  59,286   $  -  
   Accounts payable   41,194     25,425      Loan payable - related party  
40,294     98,294          Total current liabilities   140,774     123,719      
                 Total liabilities   140,774     123,719                
Stockholders' equity                Common stock, $0.001 par value; 200,000,000
shares                    authorized, 24,960,667 shares issued and outstanding  
24,961     24,961      Additional paid-in capital   764,239     764,239    
 Accumulated deficit during development stage   (394,012 )   (196,085 )      
 Total stockholders' equity   395,188     593,115                 Total
liabilities and stockholders' equity $  535,962   $  716,834  

See Accompanying Notes to Financial Statements

2

--------------------------------------------------------------------------------


ROYALITE PETROLEUM CORP (AN EXPLORATION STAGE COMPANY) STATEMENTS OF OPERATIONS


          For the period from             December 2, 2005       For the Three  
  (Date of Inception)       Months Ended     Through       July 31, 2005    
July 31, 2006                               Revenue $  -   $  -                
Operating expenses                Oil and gas exploration expenses   73,102    
107,192      General and administrative   124,634     286,616      Depreciation
and amortization   191     204                       Total operating expenses  
197,927     394,012                 Loss from operations before provision for
income taxes   (197,927 )   (394,012 )               Income tax benefit   -    
-                 Net loss   (197,927 )   (394,012 )               Loss per
common share - basic and diluted:                Net loss $  (0.01 ) $  (0.02 )
              Weighted average common shares outstanding -                Basic
and diluted   24,960,667     23,866,403  

See Accompanying Notes to Financial Statements

3

--------------------------------------------------------------------------------


ROYALITE PETROLEUM CORP (AN EXPLORATION STAGE COMPANY) STATEMENT OF
STOCKHOLDERS' EQUITY


                      Accumulated                               Deficit During  
  Total       Common Stock     Additional     Development     Stockholders'    
  Shares     Amount     Paid-in Capital     Stage     Equity                    
              Balance, December 2, 2005   -   $ -   $  -   $  -   $  -          
                        Issuance of common stock for cash,                      
        $0.001 per share   18,000,000     18,000     -     -     18,000        
                          Issuance of common stock for cash,                    
          Reg. S - Private Placement,                               $0.10 per
share   2,000,000     2,000     198,000     -     200,000                      
            Issuance of common stock for cash,                              
Reg. D - Private Placement,                               $0.10 per share  
100,000     100     9,900     -     10,000                                  
Issuance of common stock for cash,                               Reg. S -
Private Placement,                               $0.30 per share   1,860,667    
1,861     556,339     -     558,200                                   Issuance
of common stock for                               licensing rights   3,000,000  
  3,000     -     -     3,000                                   Net loss   -    
-     -     (196,085 )   (196,085 )                                 Balance,
April 30, 2006   24,960,667     24,961     764,239     (196,085 )   593,115    
                              Net loss   -     -     -     (197,927 )   (197,927
)                                 Balance, July 31, 2006   24,960,667     24,961
    764,239     (394,012 )   395,188  

See Accompanying Notes to Financial Statements

4

--------------------------------------------------------------------------------


ROYALITE PETROLEUM CORP (AN EXPLORATION STAGE COMPANY) STATEMENTS OF CASH FLOWS


          Period from             December 2, 2005       For the Three     (Date
of inception)       Months Ended     through       July 31, 2005     July 31,
2006   CASH FLOWS FROM OPERATING ACTIVITIES                Net loss $  (197,927
) $  (394,012 )    Adjustments to reconcile loss from operating            
       to net cash used in operating activities:                      
 Depreciation and amortization   191     204      Changes in operating assets
and liabilities:                        Other current assets   (50,000 )  
(53,500 )            Accounts payable and accrued liabilities   15,770    
41,195                    Net cash used in operating activities   (231,966 )  
(406,113 )               CASH FLOW FROM INVESTING ACTIVITIES                Cash
paid on unproven oil leases   (187,657 )   (476,167 )    Purchase of fixed
assets   -     (3,500 )                  Net cash used in investing activities  
(187,657 )   (479,667 )               CASH FLOW FROM FINANCING ACTIVITIES      
         Change in bank overdraft   59,286     59,286      Payment on notes
payable   (58,000 )   (58,000 )    Proceeds from stock issuance   -     786,200
     Proceeds from borrowings from related party   -     40,294      Proceeds
from borrowings on loan payable   -     58,000                    Net cash
provided by financing activities   1,286     885,780                 NET CHANGE
IN CASH   (418,337 )   -                 CASH AT BEGINNING OF YEAR   418,337    
-                 CASH AT END OF PERIOD $  -   $  -                            
  SUPPLEMENTAL INFORMATION                           Interest Paid $  -   $  -  
Income Taxes Paid $  -   $  -  

See Accompanying Notes to Financial Statements

5

--------------------------------------------------------------------------------


ROYALITE PETROLEUM CORP (AN EXPLORATION STAGE COMPANY) NOTES TO FINANCIAL
STATEMENTS


1. BASIS OF PRESENTATION

The accompanying unaudited financial statements have been prepared in accordance
with Securities and Exchange Commission requirements for interim financial
statements. Therefore, they do not include all of the information and footnotes
required by accounting principles generally accepted in the United States for
complete financial statements. The financial statements should be read in
conjunction with the Form 10-KSB for the year ended April 30, 2006 Royalite
Petroleum Corp (the "Company").

The interim financial statements present the balance sheet, statements of
operations and cash flows of the Company. The financial statements have been
prepared in accordance with accounting principles generally accepted in the
United States.

The interim financial information is unaudited. In the opinion of management,
all adjustments necessary to present fairly the financial position as of July
31, 2006 and the results of operations and cash flows presented herein have been
included in the financial statements. Interim results are not necessarily
indicative of results of operations for the full year.

The preparation of financial statements in conformity with accounting principles
generally accepted in the United States requires management to make estimates
and assumptions that affect the reported amounts of assets and liabilities and
disclosure of contingent assets and liabilities at the date of the financial
statements and the reported amounts of revenues and expenses during the
reporting period. Actual results could differ from those estimates.

2. GOING CONCERN

The Company incurred cumulative net losses of approximately $394,012 from
operations as of July 31, 2006, has not commenced its mining operations, and is
still in the exploration stage, raising substantial doubt about the Company’s
ability to continue as a going concern. The Company will seek additional sources
of capital through the issuance of debt or equity financing, but there can be no
assurance the Company will be successful in accomplishing its objectives.

The ability of the Company to continue as a going concern is dependent on
additional sources of capital and the success of the Company’s plan. The
financial statements do not include any adjustments that might be necessary if
the Company is unable to continue as a going concern.

3. FIXED ASSETS

Fixed assets consist of the following as of July 31, 2006:

      2006     Computers and equipment $  3,500     Less: accumulated
depreciation   205       $  3,295  

6

--------------------------------------------------------------------------------


ROYALITE PETROLEUM CORP (AN EXPLORATION STAGE COMPANY) NOTES TO FINANCIAL
STATEMENTS


4. ACQUISITION OF PROPERTIES

On July 28, 2006 the Company acquired oil and gas leases from the State of Utah
Trust Lands Administration representing a 100% working interest in 8 parcels
situated in Piute County, Utah. The company has paid the State of Utah Trust
Lands Administration a total of $ 180,157 for the lease acquisition costs.

5. LOANS PAYABLE – RELATED PARTIES

As of July 31, 2006, loans payable to a related party totaling $40,294 consists
of borrowings from an officer of the Company. The balance bears no interest, is
unsecured, and is due on demand.

6. COMMITMENTS AND CONTINGENCIES

Lease obligations – The Company has operating leases for its offices. Future
minimum lease payments under the operating leases for the facilities as of July
31, 2006 are as follows:

  Fiscal year 2007 $  28,000  

Rental expense, resulting from operating lease agreements, approximated $10,500
for the quarter ended July 31, 2006.

7. SUBSEQUENT EVENTS

On August 15, 2006 the Company acquired oil and gas leases from the Bureau of
Land Management representing a 100% working interest in 17 parcels totaling
19,913 acres situated in the Piute, Sanpete and Wayne Counties of Utah. The
Company will pay the Bureau of Land Management a total of $1,060,515 for the
lease acquisition costs.

The Company is in negotiations with Worldbid Corporation concerning the
acquisition of the Company by Worldbid. Under the terms of the proposed
acquisition Worldbid would issue approximately 24,961,667 of its common shares
in exchange for 100% of the shares of the Company.

7

--------------------------------------------------------------------------------


SCHEDULE 3.16 TO THE AMENDED AND RESTATED AGREEMENT AND PLAN OF MERGER BETWEEN
WORLDBID CORPORATION, ROYALITE ACQUISITION CORP. AND ROYALITE PETROLEUM CORP.  
      EMPLOYMENT AND CONSULTING AGREEMENTS OF ROYALITE


(1)

Agreement with Nitra Corporation, a Nevada corporation, and Royalite to pay
$10,000.00 per month plus expenses to Nitra Corporation for the services of
Michael L. Cass to act as President for Royalite.

    (2)

Agreement with Pass Minerals Inc., a Nevada Corporation, and Royalite to pay
$4,000.00 per month, plus health insurance expenses, a car allowance of $350 per
month and other expenses to Pass Minerals Inc. for consulting and financial
services.

    (3)

Agreement with Investor Consulting LLC, a Nevada LLC, and Morgan Capital LLC, a
Florida LLC, to pay $3,750.00 each per month ($7,500 total) plus expenses for
consulting and public relations services.


--------------------------------------------------------------------------------


SCHEDULE 3.18 TO THE AMENDED AND RESTATED AGREEMENT AND PLAN OF MERGER BETWEEN
WORLDBID CORPORATION, ROYALITE ACQUISITION CORP. AND ROYALITE PETROLEUM CORP.  
      INTELLECTUAL PROPERTY OF ROYALITE

Royalite holds the exclusive license for the State of Utah for a period of
twenty (20) years which commenced on October 1, 2005 to use a proprietary
sensing instrument known as the “Moore Radiometer” for detection of sub-surface
minerals, hydrocarbons and liquids under a First Amended License Agreement dated
October 1, 2005 with Charles G. Moore, individually and doing business as
Hy-Carb Company, of Boulder City, Nevada.

--------------------------------------------------------------------------------


SCHEDULE 3.19 TO THE AMENDED AND RESTATED AGREEMENT AND PLAN OF MERGER BETWEEN
WORLDBID CORPORATION, ROYALITE ACQUISITION CORP. AND ROYALITE PETROLEUM CORP.  
  REAL PROPERTY OF ROYALITE

Real Property Lease

Under a residential lease agreement dated April 10, 2006 between Jack Keller
Young and Royalite, Royalite has leased premises at a monthly rate of $3,500 for
a period expiring on April 10, 2007.

Oil and Gas or Mineral Leases

  ROYALITE PETROLEUM CORP. – LEASEHOLD  

PIUTE COUNTY, UTAH

PARCEL LEGAL DESCRIPTION TOTAL ACRES       T. 30 S., R. 1 W., SLB&B           1
Sec. 5, Lots 1-4, SW;     Secs. 6 and 7, All;     Sec. 18, NE                  
                 1,557.59       2 Sec. 8, W2, W2SE;     Sec. 17, All            
                       1,040.00       3 Sec. 19, Lot 6, S2N2SESW, S2SESW, NESE,
S2NWSE,   S2SE;     Sec. 20, NE, S2;     Sec. 29, N2, SE;     Sec. 30, Lots 1-2,
NE, E2NW                                    1,422.07             T. 30 S., R. 2
W., SLB&M           4 Sec. 1, Lots 1, 2;     Sec. 12, N2N2                      
             239.95       5 Sec. 3, All;     Sec. 10, N2NE, SWNE, W2, NWSE;    
Sec. 14, NE, SENW, S2;     Sec. 22, E2E2                                  
 1,789.60       6 Secs. 23, 24 and 25, All;     Sec. 26, N2, E2SE;     Sec. 27,
N2NE              2,401.52             T. 29 S., R. 2½ W., SL&M           7 Sec.
8 and 17, All                                    438.32


--------------------------------------------------------------------------------


PARCEL LEGAL DESCRIPTION TOTAL ACRES             T. 27 S., R 3 W., SLB&M        
      8 Sec. 3, All;     Sec. 4, Lots 1, 2, S2N2, S2;     Sec. 5, SW;     Sec.
8, N2N2, SENE;     Sec. 9, N2 1,880.68       9 Sec. 7, SE4NW4 40.00       10
Sec. 7, Lots 3, 4, E2SW, W2SE;     Sec. 18, Lots 1-3, W2NE, E2NW, NESW 544.83  
    11 Sec. 11, All;     Sec. 12, W2, SE 1,120.00       12 Sec. 13, 14, 23, and
24, (ALL) 2,560.00       13 Sec. 15, W2NW, SENW, SW;     Secs. 22, and 27,
(ALL);     Sec. 28, NESE 1,600.00       14 Sec. 29, NE4NW4     Sec. 30, M&B
[Part of NE4NE4] (30.00)                    M&B [Part of W2W2] (74.00)      
             NE4SE4     Sec. 32 NW4NE4,NE4NW4,S2NW4,NW4SW4,S2SW4 464.00       15
Secs. 25, 26, 34, and 35, (ALL) 2,560.00             T. 28 S., R. 3 W., SLB&M  
        16 Sec. 5, Lot 4 (40.31)     Sec. 6, Lot 1 (40.28) 80.59       17 Sec.
5, Lot 2, SENE;     Sec. 6, Lots 4-7, E2SW;     Sec. 8, N2NE, NW, N2SW;     Sec.
9, W2E2, N2NW, SENW, SW;     Sec. 15, NE, NENW, NESW;     Sec. 17, SE 1,479.50  
    18 Sec. 8, S2NE4, SE4, SE4SW4     Sec. 9, SW4NW4     Sec. 17, NE4 480.00    
  19 Sec. 9, SE4SE4     Sec. 15, SE4NW4     Sec. 16, W2E2, W2 560.00       20
Sec. 20, NE;     Sec. 21, N2NE, SWNE, NW, N2SW, SWSW, W2SE,                 
SESE;     Sec. 22, W2SW;     Sec. 27, SWNE, W2, N2SE, SESE;     Sec. 34, E2NE
1,320.00


--------------------------------------------------------------------------------


PARCEL LEGAL DESCRIPTION  TOTAL ACRES 21 Sec. 22, E2SE4     Sec. 27, E2NE4    
Sec. 34, E2SW4, W2SE4                    320.00 22 Sec. 23, E2E2;     Sec. 24,
W2, SE;     Sec. 25, N2N2                    800.00 23 Sec. 32, Lot 1 (39.82),
NE4, NE4NW4, S2NW4, S2 (All) 639.82 24 Sec. 35, (ALL) 669.60       T. 29 S., R.
3 W., SLB&M     25 Sec. 7, All;     Sec. 18, Lots 1, 2, NE, E2NW 958.86 26 Sec.
1, (ALL);     Sec. 29, W2NE;     Sec. 33, NENW 827.20 T. 30 S., R. 3 W., SLB&M  
  27 Sec. 15, NW4SW4     Sec. 16, SE4SE4                    80.00 28 Sec. 19,
Lot 4 (40.12), S2SE4SW4     Sec. 30, M&B [Part of Lot 3] (10.25)     Sec. 32,
E2, S2NW4, SW4                    630.37 T. 27 S., R. 4 W., SLB&M     29 Sec.
12, S2;     Sec. 13, N2, N2S2;     Sec. 14, N2, N2S2                    1,280.00
      SANPETE COUNTY, UTAH     T. 18 S., R 1 E., SLM&B     30 Sec. 25, NWNE, W2
                   360.00 31 Secs. 23, 26, and 35, (ALL)                  
 1,910.36       WAYNE COUNTY, UTAH     T. 28 S., R. 2 E., SLM&B     32 Sec. 33,
E2;     Sec. 34, All;     Sec. 35, W2                    1,280.00   Total Acres
33,334.86


--------------------------------------------------------------------------------


  SUMMARY OF ACREAGE COSTS     Total Acres : 33,334.86 Costs ($) : 1,536,613.50
Average Price / Acres ($) : 46.10


DETAILED SUMMARY       PARCEL ACRES ACREAGE COST ($) *          1 1,557.59
21,163.00          2 1,040.00 16,250.00          3 1,422.07 15,071.50          4
239.95 4,570.00          5 1,789.60 101,265.00          6 2,401.52 34,959.00    
     7 438.32 10,007.50          8 1,880.68 139,324.00          9 40.00 510.00  
       10 544.83 41,822.50          11 1,120.00 32,610.00          12 2,560.00
47,490.00          13 1,600.00 24,930.00          14 464.00 19,510.00        
 15 2,560.00 99,970.00          16 80.59 3,432.00          17 1,479.50
194,750.00          18 480.00 7,200.00          19 560.00 87,390.00          20
1,320.00 114,310.00          21 320.00 21,150.00          22 800.00 53,330.00  
       23 639.82 20,510.00          24 669.60 21,235.00          25 958.86
16,912.50          26 827.20 15,448.00          27 80.00 4,510.00          28
630.37 23,377.00          29 1,280.00 213,250.00          30 360.00 45,670.00  
       31 1,910.36 79,436.50          32 1,280.00 5,250.00

*Costs includes lease bonus, fees and first year delayed rental

All Parcels described above, save and except Parcel 18, are for a period of 10
years from their effective date with annual rentals of $1.50 per acres beginning
two years from the effective date. The leases grant a 1/8 Royality Interest to
the Lessors.

Parcel 18 has a paid up term of two years. The lease grants a 1/8 Royality
Interest to the Lessors.

--------------------------------------------------------------------------------


SCHEDULE 3.21 TO THE AMENDED AND RESTATED AGREEMENT AND PLAN OF MERGER BETWEEN
WORLDBID CORPORATION, ROYALITE ACQUISITION CORP. AND ROYALITE PETROLEUM CORP.  
      MATERIAL CONTRACTS OF ROYALITE


1.

First Amended License Agreement dated October 1, 2005 with Charles G. Moore,
individually and doing business as Hy-Carb Company, of Boulder City, Nevada.

    2.

Letter Agreement dated February 8, 2006 with Charles G. Moore and Eugene E.
Phebus of Boulder City, Nevada.

    3.

The residential lease and oil and gas leases described in Schedule 3.19.

    4.

The services and consulting agreements described in Schedule 3.16.


--------------------------------------------------------------------------------


SCHEDULE 4.3 TO THE AMENDED AND RESTATED AGREEMENT AND PLAN OF MERGER BETWEEN
WORLDBID CORPORATION, ROYALITE ACQUISITION CORP. AND ROYALITE PETROLEUM CORP.  
      DERIVATIVE SECURITIES OF WORLDBID

Worldbid Financing #1

Worldbid has 1,740,085 share purchase warrants outstanding. Each share purchase
warrant entitles the holder to purchase one share of Worldbid Common Stock at a
price of $0.85 per share for a period ending on January 31, 2008.

Worldbid Financing #2

On August 11, 2006, Worldbid’s Board of Directors approved the offering on a
private placement basis of up to 15,000,000 units at a price of $1.50 per unit,
with each unit consisting of one share of common stock and one-half (½) of one
share purchase warrant. Each whole warrant will entitle the holder to purchase
an additional share of the Corporation’s common stock at a price of $1.75 US per
share for a period of one (1) year from the date of issuance of the Units. As of
the date of this Agreement, Worldbid has received subscriptions for a total of
1,953,700 units.

--------------------------------------------------------------------------------